File Nos. 333-123290 and 811-21726 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 14 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACTOF 1940 [ ] Amendment No. 16 [X] (Check appropriate box or boxes) 360 FUNDS Exact Name of Registrant as Specified in Charter 420 Lexington Avenue, Suite 601 New York, NY 10170 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:901.680.5266 Christopher Anci 420 Lexington Avenue, Suite 601 New York, NY 10170 (Name and Address of Agent for Service) With copy to:Jeffrey T. Skinner, Esq. Kilpatrick Townsend &Stockton LLP 1001 West Fourth Street Winston-Salem , NC 27101 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b)of Rule 485 [ ] on (date) pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days afterfiling pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Class A Shares –Ticker Symbol HPCHX Class C Shares –Ticker Symbol HPCCX THE USX CHINA FUND a series of the 360 Funds PROSPECTUS AUGUST 28, 2012 This Prospectus relates to two classes of shares (Class A shares and Class C shares), each currently offered by The USX China Fund for purchase by all investors; for questions or for Shareholder Services, please call 877.244.6235. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents Page SUMMARY 1 Investment Objective 1 Fees and Expenses of the Fund 1 Portfolio Turnover 2 Principal Investment Strategy of the Fund 2 Principal Risks of Investing in the Fund 2 Performance 3 Management 5 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 INVESTMENT OBJECTIVE, STRATEGIES, RISKS AND PORTFOLIO HOLDINGS 5 The Fund’s Investment Objective and Principal Investment Strategy 5 Additional Information About the Fund’s Investment Objective and Strategy 6 PRINCIPAL RISKS OF INVESTING IN THE FUND 6 MANAGEMENT 9 Investment Adviser 9 Board of Trustees 9 ADMINISTRATION 9 Custodian 9 Fund Administration and Distribution 9 Distribution of Shares 10 Certain Expenses 10 INVESTING IN THE FUND 10 Minimum Initial Investment 10 Determining the Fund’s Net Asset Value 10 Other Matters 12 PURCHASING SHARES 12 Opening a New Account 12 Bank Wire Purchases 12 Additional Investments 12 Automatic Investment Plan 13 Important Information about Procedures for Opening a New Account 13 Other Information 13 Choosing a Share Class 13 i Table of Contents (continued) Page REDEEMING SHARES 15 Regular Mail Redemptions 15 Telephone and Bank Wire Redemptions 16 Minimum Account Size 16 Redemptions In Kind 17 Signature Guarantees 17 Other Information about Contingent Deferred Sales Charges 17 ADDITIONAL INFORMATION ABOUT PURCHASES AND REDEMPTIONS 17 Purchases and Redemptions through Securities Firms 17 Telephone Purchases by Securities Firms 17 Disruptive Trading and Market Timing 18 Disclosure of Portfolio Holdings 18 OTHER IMPORTANT INFORMATION 18 Distributions 18 Federal Taxes 18 Benchmark Descriptions 19 Financial Highlights 19 PRIVACY NOTICE 23 ii Summary Investment Objective.The investment objective of The USX China Fund (the “Fund”) is long-term growth of capital. Fees and Expenses of the Fund.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and in the section captioned “Purchasing Shares” on page 11 of the Fund’s prospectus and the section captioned “Purchases” beginning on page 26 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A shares Class C shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.50% None Contingent Deferred Sales Charge (Load) (as a percentage of original purchase price or the amount redeemed, whichever is less) 0.50% 1.00% Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fees (as a % of amount redeemed) None None Exchange Fees None None Annual Fund Operating Expenses(expenses that you pay each year as a percentage of the value of your investment) Class A shares Class C shares Management Fees 1.25% 1.25% Distribution and Service (12b-1) Fees 0.25% 1.00% Other Expenses 6.09% 6.09% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 7.60% 8.35% Fee Waivers and Expense Reimbursement1 -5.34% -5.34% Total Annual Fund Operating Expenses after Fee Waivers and Expense Reimbursement 2.26% 3.01% 1 Matrix 360 Advisor, LLC (the “Adviser”) has entered into an Expense Limitation Agreement with the Fund under which it has agreed to waive or reduce its fees and to assume other expenses of the Fund, if necessary, in an amount that limits the Fund’s annual operating expenses (exclusive of interest, taxes, brokerage fees and commissions, acquired funds fees and expenses, extraordinary expenses and payments, if any, under the Rule 12b-1 Plan) to not more than 2.00%.The current contractual agreement cannot be terminated prior to October 1, 2013 without the Board of Trustees’ approval. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This expense example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The expense example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same, and the contractual agreement to limit expenses remains in effect only until October 1, 2013.The Contingent Deferred Sales Charge (the “CDSC”) is not included in these calculations for Class A Shares.If the CDSC were included, your costs would be higher. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Period Invested 1 Year 3 Years 5 Years 10 Years Class A Shares Class C Shares 1 You would pay the following expenses if you did not redeem your shares: Period Invested 1 Year 3 Years 5 Years 10 Years Class A Shares Class C Shares Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 117.09% of the average value of its portfolio. Principal Investment Strategy of the Fund.The Fund’s principal investment strategy is to invest over 80% of its assets in stocks issued by companies listed on U.S. exchanges whose principal business is located in or centered on the People’s Republic of China.For purposes of determining which companies have their principal business located in or centered on the People’s Republic of China, the Adviser considers these companies to include companies that: (i) have their principal office in China; (ii) conduct a majority of their business in China; and/or (iii) have a majority of their assets in China or derive a majority of their revenues from China (“Chinese Companies”).In determining the forgoing, the Adviser may rely on such information and sources as the Adviser deems reasonable and appropriate. In addition, the Fund may invest from time to time in securities of companies located in or doing business in China that are not listed on U.S. exchanges or companies that are not Chinese Companies, subject to the 80% investment requirement described above.While these purchases may be in publicly traded stocks, the Fund may also invest up to 15% of its assets (determined at the time of purchase) through purchases of privately-offered securities of publicly traded companies located or doing business primarily in China. Principal Risks of Investing in the Fund.An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested.There can be no assurance that the Fund will be successful in meeting its investment objective.Generally, the Fund will be subject to the following additional risks: · Market risk –Market risk refers to the risk that the value of securities in the Fund’s portfolio may decline due to daily fluctuations in the securities markets, including fluctuation in interest rates, national and international economic conditions and general equity market conditions. · Geographic concentration in China – The Chinese economy is generally considered an emerging and volatile market, and many Chinese companies may be very sensitive to adverse political, social, economic, or regulatory developments in China and other Asian countries, which could lead to losses. · Foreign exposure risk – Foreign markets, particularly emerging markets, can be more volatile than the U.S. market due to increased risks of adverse issuer, political, regulatory, or economic developments.As an emerging foreign market, the Chinese market is more volatile than more established foreign markets. · Illiquid securities risk – The Fund’s illiquid investments (including, without limitation, public company securities whose trading has been halted on an exchange, private investments in public companies and warrants acquired therewith) may be subject to risks of potential delays in resale and uncertainty in valuation due to their illiquidity.In addition, the percentage of the Fund’s assets represented by illiquid securities (normally limited to 15%, as calculated at the time of purchase) may increase beyond 15% due to appreciation or depreciation in the portfolio, thereby increasing the foregoing risks and valuation risks associated with illiquid securities described below. · Valuation risk – While the Fund’s illiquid securities are priced pursuant to established fair valuation procedures, there is no guarantee that such securities will be accurately valued. In addition, when establishing fair value for foreign securities, such valuations may not be able take into account events that occur after the close of non-U.S. markets affecting the value of such securities prior to the time the Fund calculates its net asset value. 2 · Management style risk – The Fund intends to invest in value-oriented stocks (stocks that the Adviser believes are undervalued), and the Fund’s performance may at times be better or worse than that of similar funds with other focuses or that have a broader investment style. · Business and sector risk – From time to time, a particular set of circumstances may affect a particular industry or certain companies within an industry, while having little or no impact on other industries or other companies within the industry. · Small company risk – The Fund may invest in smaller companies, which generally have less experienced management teams, serve smaller markets, and find it more difficult to obtain financing for growth or potential development than larger companies. · Interest rate risk – Increases in interest rates typically lower the present value of a company’s future earnings stream. Accordingly, stock prices will generally decline when investors anticipate or experience rising interest rates. · Issuer risk – The value of an individual security or particular type of security can be more volatile and thus perform differently than the market as a whole. · Non-diversified fund risk – A non-diversified fund is generally subject to the risk that a large loss in an individual issue will cause a greater loss for the fund than it would if the fund was required to hold a larger number of securities or smaller positions. · Government relationships risk – Chinese companies may have business relationships with governments that are considered state sponsors of terrorism by the U.S. government, or governments that otherwise have policies in conflict with the U.S. government. · Foreign exchange risk – Investing in securities listed on non-U.S. exchanges involves a number of risks, including greater price volatility, fewer regulatory and accounting controls, higher brokerage costs and adverse tax consequences. · Foreign currency risk – The value of an investment denominated in a foreign currency will decline in dollar terms if that currency weakens against the dollar. Additionally, Asian countries may utilize formal or informal currency-exchange controls or “capital controls.” Such controls may also affect the value of the Fund’s holdings. Performance.The bar chart and table shown below provide some indication of the risks of investing in the Fund by showing changes in the performance of the Fund from year to year and by showing how the Fund’s average annual returns for one year and since inception compare with those of several broad-based securities market indexes.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information for the Fund may be obtained by visiting the Fund’s website at www.theusxchinafund.com or by calling the Fund at 877.244.6235. 3 *The year-to-date return as of the most recent calendar quarter, which ended June 30, 2012, was -49.19%. Quarterly Returns During This Time Period Highest 50.56% (quarter ended June 30, 2009) Lowest -48.75% (quarter ended December 31, 2011) Average Annual Total Returns For The Periods Ended December 31, 2011 1 year 5 year Since Inception (September 23, 2005) Class A Shares Before taxes -74.43% -25.12% -16.80% Class C Shares Before taxes -73.41% -24.98% -16.08%* After taxes on distributions -73.41% -25.53% -16.56%* After taxes on distributions and sale of shares -47.71% -17.83% -11.49%* S&P 500 Total Return Index (reflects no deduction for fees, expenses or taxes) 2.11% -0.25% 2.92%* MSCI AC Asia Pacific Ex Japan Index (reflects no deduction for fees, expenses or taxes) -15.20% 3.18% 9.39%* Halter USX China Index (reflects no deduction for fees, expenses or taxes) -24.12% 0.45% 7.70%* * “Since Inception” performance for Class C and the above indices is as of July 1, 2005, the inception date of Class C Shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown and are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as an individual retirement account (an “IRA”) or 401(k) plan.After-tax returns are shown only for one class of shares and after-tax returns will vary for other classes. 4 Management.Matrix 360 Advisor, LLC serves as the Fund’s investment adviser.Christopher Anci, the President of the Trust, the managing member of the Adviser and the President of Matrix Capital Group, Inc., the Fund’s distributor (the “Distributor”), has served as a portfolio manager to the Fund since February 1, 2012. Purchase and Sale of Fund Shares.The minimum initial investment in Class A or Class C shares of the Fund is generally $2,500 for regular accounts and $1,000 for IRA accounts, and the minimum subsequent investment is $250 ($100 under an automatic investment plan).You can purchase or redeem shares directly from the Fund on any business day the New York Stock Exchange is open directly by calling the Fund at 877.244.6235, where you may also obtain more information about purchasing or redeeming shares by mail, facsimile or bank wire. The Fund has also authorized certain broker-dealers to accept purchase and redemption orders on its behalf.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact their broker-dealer directly. Tax Information.The Fund’s distributions will generally be taxed to you as ordinary income or capital gains, unless you are investing through a tax deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax deferred arrangements such as 401(k) plans or IRAs may be taxed later upon a withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries.If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. INVESTMENT OBJECTIVE, STRATEGIES, RISKS AND PORTFOLIO HOLDINGS The Fund’s Investment Objective and Principal Investment Strategy The Fund’s investment objective is long-term growth of capital.The Fund’s investment objective may be changed without shareholder approval. To meet its investment objective, the Fund normally invests over 80% of its assets in stocks issued by companies listed on U.S. exchanges whose principal business is located in or centered on the People’s Republic of China.For purposes of determining which companies have their principal business located in or centered on the People’s Republic of China, the Fund’s Adviser considers these companies to include companies that: (i) have their principal office in China; (ii) conduct a majority of their business in China; and/or (iii) have a majority of their assets in China or derive a majority of their revenues from China.In determining the forgoing, the Adviser may rely on such information and sources as the Adviser deems reasonable and appropriate. While the Fund primarily invests in common stocks, the Fund may also invest in any other securities issued by Chinese Companies including, without limitation, preferred stock, convertible bonds, convertible preferred stock and warrants.In addition, the Fund may invest from time to time in securities of companies located in or doing business in China that are not listed on U.S. exchanges or companies that are not Chinese Companies, subject to the 80% investment requirement described above.While these purchases may be in publicly traded stocks, the Fund may also invest up to 15% of its assets (determined at the time of purchase) through purchases of privately-offered securities of publicly traded companies located or doing business primarily in China.In connection with some of these private purchases, the Fund may also receive warrants, which are options to purchase additional stock of the company at a particular price under conditions set forth in the terms of the warrant. In selecting Chinese Companies for the Fund, the Adviser generally: · Evaluates fundamental factors and criteria, such as financial reports and projections; · Analyzes management teams, products and markets, current earnings and profits, and future earnings potential; and · Seeks to purchase stocks of companies that it believes have attractive long-term growth prospects and/or are trading at significant discounts to their estimated long-term value. 5 The Adviser will adjust the weightings of the stocks in the Fund’s portfolio from time to time.The Adviser will generally sell stocks from the Fund’s portfolio when the Adviser determines that they have limited or no long-term growth prospects, or when the Adviser believes other companies represent better opportunities. The Fund’s policy to invest at least 80% of its assets in Chinese Companies may be changed without shareholder approval on 60 days’ written notice to shareholders. Temporary Defensive Positions.The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in an attempt to respond to adverse market, economic, political or other conditions.During such an unusual set of circumstances, the Fund may hold up to 100% of its portfolio in cash or cash equivalent positions.When the Fund takes a temporary defensive position, the Fund may not be able to achieve its investment objective. Non-Diversified Fund.The Fund is a “non-diversified” investment company.Many mutual funds elect to be “diversified” funds that, as to 75% of their assets, cannot invest more than 5% of their assets in any one security at any given time.A non-diversified fund is not subject to this limitation, and so it may hold a relatively small number of securities in its portfolio.Even a non-diversified fund has to have some diversification for tax purposes.In order to deduct dividends distributed to shareholders under the tax code, mutual funds are required, at the end of each quarter of the taxable year, to have (i) at least 50% of the market value of the Fund’s total assets be invested in cash, U.S. Government securities, the securities of other regulated investment companies, and other securities, limited with respect to any one issuer limited for the purposes of this calculation to an amount not greater than (A) 5% of the value of the Fund’s total assets or (B) 10% of the outstanding voting securities of the issuer, and (ii) not more than 25% of the value of its total assets be invested in the securities of any one issuer (other than U.S. Government securities or the securities of other regulated investment companies).As a non-diversified investment company, the Fund may hold a small number of equity securities, but in no event fewer than 12, which is the minimum number of companies a non-diversified investment company regulated under the Investment Company Act of 1940 (the “1940 Act”) may invest in. Portfolio Turnover.Although the Fund’s strategy emphasizes longer-term investments that typically result in portfolio turnover less than 100%, the Fund may, from time to time, have a higher portfolio turnover when the Adviser’s implementation of the Fund’s investment strategy or a temporary defensive position results in frequent trading.Since the Fund’s trades cost the Fund a brokerage commission, high portfolio turnover may have a significant adverse impact on the Fund’s performance.In addition, because sales of securities in the Fund’s portfolio may result in taxable gain or loss, high portfolio turnover may result in significant tax consequences for shareholders. “Portfolio Turnover” is a ratio that indicates how often the securities in a mutual fund’s portfolio change during a year’s time.In general, higher numbers indicate a greater number of changes, and lower numbers indicate a smaller number of changes. Additional Information About the Fund’s Investment Objective and Strategy.An investment in the Fund should not be considered a complete investment program.Your investment needs will depend largely on your financial resources and individual investment goals and objectives, and you should consult with your financial professional before making an investment in the Fund. PRINCIPAL RISKS OF INVESTING IN THE FUND All investments carry risks, and investment in the Fund is no exception.No investment strategy works all the time, and past performance is not necessarily indicative of future performance.You may lose money on your investment in the Fund.To help you understand the risks of investing in the Fund, the principal risks of an investment in the Fund are generally set forth below: · Market risk – Stock prices are volatile.Market risk refers to the risk that the value of securities in the Fund’s portfolio may decline due to daily fluctuations in the securities markets generally.The Fund’s performance per share will change daily based on many factors that may generally affect the stock market, including fluctuation in interest rates, national and international economic conditions and general equity market conditions.In a declining stock market, stock prices for all companies (including those in the Fund’s portfolio) may decline, regardless of their long-term prospects. 6 · Geographic concentration in China – The Chinese economy is generally considered an emerging and volatile market. A small number of companies represent a large portion of the China market as a whole, and prices for securities of these companies may be very sensitive to adverse political, economic, or regulatory developments in China and other Asian countries, and may experience significant losses in such conditions.China’s central government has historically exercised substantial control over the Chinese economy through administrative regulation and/or state ownership. Despite economic reforms that have resulted in less direct central and local government control over Chinese businesses, actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China.These activities, which may include central planning, partial state ownership of or government actions designed to substantially influence certain Chinese industries, market sectors or particular Chinese companies, may adversely affect the public and private sector companies in which the Fund invests. Government actions may also affect the economic prospects for, and the market prices and liquidity of, the securities of China companies and the payments of dividends and interest by China companies.In addition, currency fluctuations, monetary policies, competition, social instability or political unrest may adversely affect economic growth in China.The Chinese economy and Chinese companies may also be adversely affected by regional security threats, including those from Taiwan and North Korea, as well as adverse developments in Chinese trade policies, or in trade policies toward China by countries that are trading partners with China. · Foreign exposure risk – Foreign markets, particularly emerging markets, can be more volatile than the U.S. market due to increased risks of adverse issuer, political, regulatory, market or economic developments and can perform differently from the U.S. market.As an emerging market, China’s market is generally subject to greater social, economic, regulatory, and political uncertainties than more established foreign markets. · Illiquid securities risk – The Fund’s illiquid investments (including, without limitation, public company securities whose trading has been halted on an exchange, private investments in public companies (e.g., restricted securities subject to restrictions on resale for one year) and any warrants held by the Fund) will be subject to a number of risks due to their illiquidity.Such securities generally cannot be disposed of quickly in the normal course of business, they are more difficult to value than publicly traded securities (due to the lack of publicly available prices) and the prices realized from their sale may be less than if such securities were regularly or more regularly traded.The Fund values these types of securities using its fair value procedures (described below) but there can be no assurance that (i) the Fund will determine fair value of these types of securities accurately; or (ii) that the Fund would be able to sell these types of securities for the fair value determined by the Fund. · Illiquid securities concentration risk – The Fund may invest up to 15% of its net assets, as measured at the time of purchase, in illiquid securities.However, from time to time, the Fund’s illiquid holdings may exceed 15% of the value of the Fund due to, without limitation: decreases in the value of the Fund’s liquid securities, large redemption requests requiring the Adviser to sell the Fund’s liquid securities, or instances where a previously liquid security held by the Fund no longer has an active trading market. In addition to the general risks of illiquid securities described above, which are increased as the percentage of the Fund’s assets represented by illiquid securities increases, higher concentrations of illiquid securities may make it difficult for the Fund to meet redemption requests in a timely manner. · Valuation risk – There is no market for illiquid securities from which to derive their value, thus the Fund fair values these securities based on reference stock share prices (where available), financial factors and other indicators consistent with the Fund’s Fair Value Pricing Instructions (defined below). However, because there is no market for these securities, there can be no guarantee that they are not overvalued or undervalued. Additionally, when establishing fair value for securities purchased on foreign exchanges, such valuations might not take into account events that occur after the close of non-U.S. markets but prior to the time the Fund calculates its net asset value. · Management style risk – Different styles of management tend to shift into and out of favor with stock market investors depending on market and economic conditions.Because the Fund intends to invest in value-oriented stocks (stocks that the Adviser believes are undervalued), the Fund’s performance may at times be better or worse than the performance of similar funds that focus on other types of stocks (e.g., “growth” stocks selected for growth potential), or that have a broader investment style. 7 · Business and sector risk – From time to time, a particular set of circumstances may affect a particular industry or certain companies within an industry, while having little or no impact on other industries or other companies within the industry.For instance, economic or market factors; regulation or deregulation; and technological or other developments may negatively impact all companies in a particular industry.To the extent the Fund invests heavily in a particular industry that experiences such a negative impact, the Fund’s portfolio will be adversely affected. · Small company risk – From time to time, the Fund may be substantially invested in stocks of smaller companies.Stocks of smaller companies may have more risks than those of larger companies.In general, smaller companies have less experienced management teams, serve smaller markets, and find it more difficult to obtain financing for growth or potential development than larger companies.Due to these and other factors, small companies may be more susceptible to market downturns, and their stock prices may be more volatile than those of larger companies. · Interest rate risk – Increases in interest rates typically lower the present value of a company’s future earnings stream.Since the market price of a stock changes continuously based upon investors’ collective perceptions of future earnings, stock prices will generally decline when investors anticipate or experience rising interest rates. · Issuer risk – The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole.When you sell your shares they may be worth more or less than what you paid for them, which means that you could lose money. · Non-diversified fund risk – In general, a non-diversified fund may invest a greater percentage of its assets in a particular issue and may own fewer securities than other mutual funds.Accordingly, a non-diversified fund is generally subject to the risk that a large loss in an individual issue will cause a greater loss for the fund than it would if the fund was required to hold a larger number of securities or smaller positions. · Government relationships risk – While companies in China may be subject to limitations on their business relationships under Chinese law, these laws may not be consistent with certain political and security concerns of the U.S.As a result, Chinese companies may have material direct or indirect business relationships with governments that are considered state sponsors of terrorism by the U.S. government, or governments that otherwise have policies in conflict with the U.S. government (an “Adverse Government”).If the Fund invests in companies that have or develop a material business relationship with an Adverse Government, then the Fund will be subject to the risk that these companies’ reputation and price in the market will be adversely affected. · Foreign exchange risk – Investing in securities listed on non-U.S. exchanges involves a number of potential risks to which the Fund will be subject, including greater price volatility; less supervision and regulation than U.S. securities exchanges, brokers, and issuers; higher brokerage costs; adverse tax consequences; and settlement delays. Accounting and disclosure standards also differ from country to country, which may make obtaining reliable research more difficult. · Foreign currency risk – Currencies of emerging markets countries are subject to significantly greater risks than currencies of developed countries, which may have an adverse effect on the value of securities of foreign companies traded on U.S. or foreign exchanges. For example, many emerging markets countries have experienced steady declines or sudden devaluations or increases of their currencies relative to the U.S. dollar, which may have adverse effects on companies’ cash flows, asset values and profits or losses, and may have adverse effects on the value of the Fund’s assets denominated in foreign currencies. Some emerging markets currencies may not be internationally traded or may be subject to strict controls by local governments, resulting in undervalued or overvalued currencies. Some governments have responded to such market fluctuation by restricting currency conversions, foreign investments or the repatriation of foreign investments. Future restrictive exchange controls could prevent or restrict the ability of an issuer in such market to make dividend or interest payments in the original currency of the obligation. 8 MANAGEMENT Investment Adviser.Matrix 360 Advisor, LLC serves as the Fund’s investment adviser.The Adviser’s principal office is located at 420 Lexington Avenue, Suite 601, New York, New York 10170.The Adviser, organized as a Delaware limited liability company, is controlled by Christopher Anci and 360 Holdings LLC, of which Mr. Anci is a member.Mr. Anci also serves as the portfolio manager for the Fund.While the Fund is the Adviser’s only advisory client, the Adviser’s affiliate, Matrix Capital Group, Inc., has experience as an investment adviser and has provided investment advice and portfolio management for unit investment trusts since 2003. The Adviser became the investment adviser for the Fund on March 15, 2011 pursuant to an Interim Investment Advisory Agreement.That agreement was superseded by a new Investment Advisory Agreement (“Advisory Agreement”) that was approved by the Trust’s Board of Trustees (the “Trustees”) on March 14, 2011 and by the shareholders of the Fund at a meeting held on June 17, 2011.The current Advisory Agreement is in effect for a two year period, after which the Advisory Agreement will be renewed on an annual basis subject to appropriate review and approval by the Trustees. Under the Advisory Agreement, the Fund pays the Adviser a monthly fee based on an annualized rate of 1.25% of the average daily net asset value of the Fund.Pursuant to the Advisory Agreement, the Adviser makes day-to-day investment decisions for the Fund and selects broker-dealers for executing portfolio transactions, subject to the brokerage policies established by the Trustees. The Adviser has entered into an Expense Limitation Agreement with the Fund under which it has agreed to waive or reduce its fees and to assume other expenses of the Fund, if necessary, in an amount that limits the Fund’s annual operating expenses (exclusive of interest, taxes, brokerage fees and commissions, extraordinary expenses and payments, if any, under the Rule 12b-1 Plan) to not more than 2.00%. During the Fund’s fiscal period on April 30, 2012, due to waivers, the Fund did not pay any fees for advisory services to the Adviser. For the period from May 1, 2011 through January 31, 2012, Parr Financial Group, LLC ("Parr") served as investment sub-adviser to the Fund. Parr did not receive compensation for these services from either the Fund or the Adviser during such period. A discussion regarding the basis for the Trustees approving Advisory Agreement of the Fund is available in the Fund’s Annual Report to shareholders for the fiscal year ended April 30, 2012.You may obtain a copy of the Annual Report and subsequent annual and semi-annual shareholder reports, without charge, upon request to the Fund. In addition to the advisory fees described above, the Adviser may also receive certain benefits from its management of the Fund in the form of brokerage or research services received from brokers under arrangements under Section 28(e) of the 1934 Act and the terms of the Advisory Agreement.For a description of these potential benefits, see the description under “Portfolio Transactions And Brokerage Allocation Brokerage Selection” in the SAI. Portfolio Manager.Christopher Anci has served as a portfolio manager to the Fund since February 1, 2012. Mr. Anci is the managing member of the Adviser, and has been the President of the Distributor since 2004. Mr. Anci is responsible for the day-to-day portfolio management of the Fund. The SAI provides additional information about Mr. Anci’s compensation, other accounts managed and his ownership of securities in the Fund. Board of Trustees.The Fund is a series of the 360 Funds, an open-end management investment company organized as a Delaware statutory trust on February 25, 2005.The Board of Trustees of the Trust supervises the operations of the Fund according to applicable state and federal law, and is responsible for the overall management of the Fund’s business affairs. ADMINISTRATION Custodian.Fifth Third Bank (the “Custodian”) serves as the custodian of the Fund’s securities. Fund Administration and Distribution.Matrix 360 Administration, LLC (“Matrix”) serves as the Fund’s administrator providing the Fund with administrative, accounting and compliance services.In addition, Matrix serves as the transfer agent and dividend-disbursing agent of the Fund.As indicated below under the caption “Investing in the Fund,” Matrix will handle your orders to purchase and redeem Shares of the Fund, and will disburse dividends paid by the Fund. 9 Distribution of Shares.Matrix Capital Group, Inc. (the “Distributor”) serves as the Fund’s principal underwriter.The Distributor may sell the Fund’s Shares to or through qualified securities dealers or other approved entities. The Fund has adopted a Distribution Plan in accordance with Rule 12b-1 (“Distribution Plan”) under the 1940 Act.The Distribution Plan provides that the Fund may compensate or reimburse the Distributor for services rendered and expenses borne in connection with activities primarily intended to result in the sale of the Fund’s Shares (this compensation is commonly referred to as “12b-1 fees”).Sales charges (including without limitation, sales loads, CDSCs and 12b-1 fees) may be paid to broker-dealers, banks and any other financial intermediary eligible to receive such fees for sales of Fund shares and for services provided to shareholders.The Distributor may also retain a portion of these fees as the Fund’s distributor.Pursuant to the Distribution Plan, the Fund may annually pay the Distributor up to 0.25% of the average daily net assets attributable to the Class A shares and up to 1.00% of the average daily net assets attributable to the Class C shares.The 0.25% fee for the Class A shares is a service fee.The 1.00% fee for the Class C shares is comprised of a 0.25% service fee and a 0.75% distribution fee.Because 12b-1 fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. The Fund offers two classes of shares (Class A shares and Class C shares), each of which is available for purchase by all investors.Each class represents interests in the same portfolio of investments and has the same rights, but the classes differ with respect to sales loads and expenses to which they are subject.The decision as to whether Class A or Class C shares are more beneficial to you generally depends on the amount and intended length of time of your investment. Certain Expenses.In addition to the 12b-1 fees and the investment advisory fees, the Fund pays all expenses not assumed by the Adviser, including, without limitation, the fees and expenses of its independent accountants and of its legal counsel; the costs of printing and mailing to shareholders annual and semi-annual reports, proxy statements, prospectuses, statements of additional information and supplements thereto; the costs of printing registration statements; bank transaction charges and custodian’s fees; any proxy solicitors’ fees and expenses; filing fees; any federal, state or local income or other taxes; any interest; any membership fees of the Investment Company Institute and similar organizations; fidelity bond and Trustees’ liability insurance premiums; and any extraordinary expenses, such as indemnification payments or damages awarded in litigation or settlements made. INVESTING IN THE FUND Minimum Initial Investment.The Fund’s Shares are sold and redeemed at net asset value.Shares may be purchased by any account managed by the Adviser and any other institutional investor or any broker-dealer authorized to sell Shares in the Fund.The minimum initial investment for the Class A or Class C shares of the Fund is generally $2,500 for regular accounts and $1,000 for IRA accounts.The Fund may, at the Adviser’s sole discretion, accept accounts with less than the minimum investment. Determining the Fund’s Net Asset Value.The price at which you purchase or redeem Shares is based on the next calculation of net asset value after an order is accepted in good form.An order is considered to be in good form if it includes a complete application and payment in full of the purchase amount.The Fund’s net asset value per share is calculated by dividing the value of the Fund’s total assets, less liabilities (including Fund expenses, which are accrued daily), by the total number of outstanding Shares of the Fund.The net asset value per Share of the Fund is normally determined at the time regular trading closes on the NYSE, currently 4:00 p.m. Eastern time, Monday through Friday, except when the NYSE closes earlier.The Fund does not calculate net asset value on business holidays when the NYSE is closed. The valuation of portfolio securities is determined in accordance with procedures established by, and under the direction of, the Trustees.In determining the value of the Fund's total assets, portfolio securities are generally calculated at market value by quotations from the primary market in which they are traded. Instruments with maturities of 60 days or less are valued at amortized cost which approximates market value.The Fund normally uses pricing services to obtain market quotations.Securities and assets for which representative market quotations are not readily available or that cannot be accurately valued using the Fund's normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a small-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; (iii) trading of the particular portfolio security is halted; (iv) the security or warrant is a restricted security not registered under federal securities laws purchased through a private placement not eligible for resale; or (v) the security is purchased on a foreign exchange. 10 Pursuant to policies adopted by the Trustees, the Adviser is responsible for notifying the Trustees (or the Trust’s Fair Value Committee (“Fair Value Committee”)) when it believes that fair value pricing is required for a particular security.The Fund’s policies regarding fair value pricing are intended to result in a calculation of the Fund’s net asset value that fairly reflects portfolio security values as of the time of pricing.A portfolio security’s fair value price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedure, and may differ substantially from the price at which the portfolio security may ultimately be traded or sold.If such fair value price differs from the price that would have been determined using the Fund’s normal pricing procedures, a shareholder may receive more or less proceeds or shares from redemptions or purchases of Fund shares, respectively, than a shareholder would have otherwise received if the portfolio security was priced using the Fund’s normal pricing procedures.The performance of the Fund may also be affected if a portfolio security’s fair value price were to differ from the security’s price using the Fund’s normal pricing procedures.The Trustees monitor and evaluate the Fund’s use of fair value pricing. As discussed above, the Fund may invest in restricted securities and warrants (“Restricted Securities”) through purchases of privately-offered securities.From time to time the Fund’s holdings may also include securities that, while freely traded at the time of purchase, are not currently traded in a liquid market (“Other Illiquid Securities”). Other Illiquid Securities may include, without limitation, securities whose trading has been halted by an exchange for reasons related to regulatory investigations, insufficient regulatory filings or the inability of the security to meet minimum listing requirements. In connection with these investments, the Trust has adopted additional policies for the valuation of these Restricted Securities as part of the Fund’s Pricing Policies and Procedures (the “Fair Value Pricing Instructions”).Under these Fair Value Pricing Instructions, the Adviser, subject to the oversight and approval of the Fair Value Committee, determines the fair value price of Restricted and Other Illiquid Securities on a daily basis using, among other things, factors and criteria established by the Trustees.Factors and criteria for Restricted Securities include, without limitation, the nature and duration of the restrictions on the disposition of the Restricted Security; market trading in the applicable company’s publicly traded stock, if any (the “Reference Stock”); government and economic matters affecting China; and information regarding the applicable company and its business.Factors and Criteria for Other Illiquid Securities, in addition to the factors and criteria used for Restricted Securities, may include, without limitation and as applicable, changes in the status of the issuer’s regulatory filings or communications with the public; the availability of information from the issuer generally, and the issuer’s willingness to communicate with investors; information related to similarly situated companies whose securities have resumed trading; and information related to reputation of the issuer’s current auditor. Using the Fair Value Pricing Instructions, the Adviser seeks to determine the price that is representative of the amount that the Fund might reasonably expect to receive for the Restricted or Other Illiquid Securities upon their current sale.Since the fair value of these Restricted or Other Illiquid Securities is determined pursuant to policies approved by the Trustees rather than by use of market prices, shareholders may receive more or less proceeds or shares from redemptions or purchases than they would if market prices were available for the Restricted or Other Illiquid Securities. Consistent with the Fair Value Pricing Instructions and the foregoing, any foreign exchange-traded securities held by the Fund are valued as of the close of trading of the primary exchange on which they trade and the values of such securities are converted to U.S. dollars using exchange rates determined as of the close of trading on the NYSE. In general the fair value of such securities will be determined, in accordance with the Fund’s Fair Value Pricing Instructions and subject to the Board’s oversight by a pricing service retained by the Fund that is independent of the Fund.The Fund will use foreign currency exchange rates deemed to be most appropriate by a foreign currency pricing service that is independent of the Fund. There may be circumstances in which the Fund’s independent pricing service is unable to provide a reliable price for a security.In addition, when establishing a security’s fair value, the independent pricing service may not take into account events that occur after the close of applicable markets but prior to the time the Fund calculates its NAV.Similarly, there may be circumstances in which a foreign currency exchange rate is deemed inappropriate for use by the Fund or multiple appropriate rates exist.In such circumstances, the Fair Value Committee will determine the fair value of a security, or a fair exchange rate in accordance with the Fund’s Fair Value Pricing Instructions and subject to the oversight of the Board. 11 Foreign securities held by the Fund may be traded on days and at times when the NYSE is closed and the NAV is therefore not calculated.Accordingly, the NAV of the Fund may be significantly affected on days when shareholders have no access to the Fund. Other Matters.Purchases and redemptions of Shares by the same shareholder on the same day will be netted for the Fund.All redemption requests will be processed and payment with respect thereto will normally be made within seven days after tender.The Fund may suspend redemption, if permitted by the 1940 Act, for any period during which the NYSE is closed or during which trading is restricted by the Securities and Exchange Commission (“SEC”) or if the SEC declares that an emergency exists.Redemptions may also be suspended during other periods permitted by the SEC for the protection of the Fund’s shareholders.Additionally, during drastic economic and market changes, telephone redemption privileges may be difficult to implement.Also, if the Trustees determine that it would be detrimental to the best interest of the Fund’s remaining shareholders to make payment in cash, the Fund may pay redemption proceeds in whole or in part by a distribution-in-kind of readily marketable securities. PURCHASING SHARES Opening a New Account.To open an account with the Fund, take the following steps: 1.Complete an Account Application.Be sure to indicate the type of account you wish to open, the amount of money you wish to invest, and which class of shares you wish to purchase.If you do not indicate which class you wish to purchase, your purchase will be invested in Class A shares.The application must contain your name, date of birth, address, and Social Security Number (“SSN”) or Taxpayer Identification Number (“TIN”).If you have applied for a SSN or TIN prior to completing your account application but you have not received your number, please indicate this on the application and include a copy of the form applying for the SSN or TIN.Taxes are not withheld from distributions to U.S. investors if certain IRS requirements regarding the SSN or TIN are met. 2.Write a check or prepare a money order from a U.S. financial institution and payable in U.S. dollars.For regular mail orders, mail your completed application along with your check or money order made payable to the “The USX China Fund” to: 360 Funds c/o Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111 If checks are returned due to insufficient funds or other reasons, the purchase order will not be accepted.The Fund will charge the prospective investor a $20 fee for cancelled checks and may redeem Shares of the Fund already owned by the prospective investor or another identically registered account for such fee.The prospective investor will also be responsible for any losses or expenses incurred by the Fund or the Administrator in connection with any cancelled check. Bank Wire Purchases.Purchases may also be made through bank wire orders.To establish a new account or add to an existing account by wire, please call 877.244.6235 for instructions. Additional Investments.You may add to your account by mail or wire at any time by purchasing Shares at the then current public offering price.The minimum additional investment for any account of Class A or Class C shares in the Fund is $250, except under the automatic investment plan discussed below.Before adding funds by bank wire, please call the Fund at 877.244.6235 and follow the above directions for bank wire purchases.Please note that in most circumstances, there will be a bank charge for wire purchases.Mail orders should include, if possible, the “Invest by Mail” stub that is attached to your confirmation statement.Otherwise, please identify your account in a letter accompanying your purchase payment.The Fund may, at the Adviser’s sole discretion, accept additional investments for less than the minimum additional investment. 12 Automatic Investment Plan.Shareholders who have met the Fund’s minimum investment criteria may participate in the Fund’s automatic investment plan.The automatic investment plan enables shareholders to make regular monthly or quarterly investments in Class A or Class C shares through automatic charges to shareholders’ checking account.With shareholder authorization and bank approval, the Fund will automatically charge the shareholder’s checking account for the amount specified ($100 minimum for each of Class A or Class C shares of the Fund), which will automatically be invested in the type of shares that the shareholder holds in his or her account (Class A or Class C shares), at the public offering price on or about the 21st day of the month.The shareholder may change the amount of the investment or discontinue the plan at any time by notifying the Fund in writing. Important Information about Procedures for Opening a New Account.Under the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA Patriot Act of 2001), the Fund is required to obtain, verify, and record information to enable the Fund to form a reasonable belief as to the identity of each customer who opens an account.Consequently, when an investor opens an account, the Fund will ask for, among other things, the investor’s name, street address, date of birth (for an individual), social security or other tax identification number (or proof that the investor has filed for such a number), and other information that will allow the Fund to identify the investor.The Fund may also ask to see the investor’s driver’s license or other identifying documents.An investor’s account application will not be considered “complete” and, therefore, an account will not be opened and the investor’s money will not be invested until the Fund receives this required information.In addition, if after opening the investor’s account, the Fund is unable to verify the investor’s identity after reasonable efforts, as determined by the Fund in its sole discretion, the Fund may (i)restrict redemptions and further investments until the investor’s identity is verified; and (ii)close the investor’s account without notice and return the investor’s redemption proceeds to the investor.If the Fund closes an investor’s account because the Fund was unable to verify the investor’s identity, the Fund will value the account in accordance with the Fund’s next net asset value calculated after the investor’s account is closed.In that case, the investor’s redemption proceeds may be worth more or less than the investor’s original investment.The Fund will not be responsible for any losses incurred due to the Fund’s inability to verify the identity of any investor opening an account. Other Information. In connection with all purchases of Fund Shares, we observe the following policies and procedures: · We price direct purchases based on the next public offering price (net asset value) computed after your order is received. Direct purchase orders received by Matrix as the Fund’s transfer agent by the close of the regular session of the NYSE (generally 4:00 p.m., Eastern time) are confirmed at that day's public offering price. Purchase orders received by dealers prior to the close of the regular session of the NYSE on any business day and transmitted to Matrix on that day are confirmed at the public offering price determined as of the close of the regular session of trading on the NYSE on that day. · We do not accept third party checks for any investments. · We may open accounts for less than the minimum investment or change minimum investment requirements at any time. · We may refuse to accept any purchase request for any reason or no reason. · We mail you confirmations of all your purchases or redemptions of Fund Shares. · Certificates representing Shares are not issued. Choosing a Share Class.The Fund offers two classes of shares (Class A shares and C shares), each of which is available for purchase by all investors.Each class represents interests in the same portfolio of investments and has the same rights, but the classes differ with respect to sales loads and ongoing expenses.The decision as to whether Class A or Class C shares are more beneficial to you generally depends on your purchase amount, the length of time you expect to hold your investment and the sales charges and total operating expenses associated with each class. Class A shares generally have an initial sales load, but are subject to lower ongoing expenses than Class C shares.Class C shares are sold without any initial sales load so the entire purchase price is immediately invested in the Fund, but Class C shares are subject to higher ongoing expenses than Class A shares.Since the entire amount of the purchase price of Class C shares is immediately invested in the Fund, any investment return on Class C shares may partially or wholly offset the higher annual expenses of Class C shares over the short term.However, there can be no assurance that this would be the case, since the Fund’s future returns cannot be predicted.In addition, you should consider the effect of the CDSC applicable to Class C shares and certain redemptions of Class A shares, depending on the length of time you expect to hold your investment in the Fund. 13 Each investor’s considerations are different.You should speak with your financial representative or broker-dealer to help you decide which class of shares is best for you.Set forth below is a brief description of each class of shares offered by the Fund. Class A Shares.Class A shares are sold at net asset value plus an initial sales load.The sales load is deducted from the amount you invest.The sales load for Class A shares is reduced for purchases of $100,000 or more, as shown in the chart below. Sales load as a % of: Dealer Reallowance as % of Public Offering Price* Amount of Investment Public Offering Price* Net Amount Invested Less than $100,000 4.50% 4.71% 4.50% $100,000 but less than $250,000 3.50% 3.63% 3.50% $250,000 but less than $500,000 3.00% 3.09% 3.00% $500,000 but less than $1 million 2.00% 2.04% 2.00% $1 million but less than $3 million 1.00% 1.01% 1.00% $3 million or more 0.00%** 0.00%** See below * “Public Offering Price” is the net asset value at the time of purchase plus the front-end sales load.In general, the broker-dealer reallowance on sales of Class A shares will equal the amount of the Sales Load as a % of Public Offering Price described in this table. ** No sales load is paid at the time of purchase for investments of $3 million or more.A CDSC of 0.50% may be imposed on such investments in the event of redemption within 12 months of purchase. Class A shares are also subject to an annual 12b-1 fee of up to 0.25% of the Fund’s average daily net assets allocable to Class A shares. Broker-Dealer Reallowances and Commissions. The broker-dealer reallowance for purchases of Class A shares under $3 million is described in the chart above.For initial purchases of Class A shares of the Fund of $3million or more, a broker-dealer’s commission (equal to 0.50% of such purchases over $3million) may be paid by the Adviser to participating unaffiliated broker-dealers through whom such purchases are effected.No commission will be paid if the purchase represents the reinvestment of a redemption from the Fund made during the previous twelve months.Redemptions of Class A shares may result in the imposition of a CDSC if the broker-dealer’s commission described in this paragraph was paid in connection with the purchase of such shares.See “CDSC for Certain Purchases of Class A shares” below. Under certain circumstances, the Distributor may increase or decrease the reallowance to broker-dealers.The Distributor receives that portion of the initial sales load which is not reallowed to the brokers who sell shares of the Fund.The Distributor retains the entire sales load on all direct initial investments in the Fund and on all investments in accounts with no designated dealer of record. Reduced Sales Loads.Front-end sales loads on purchases of Class A shares may be reduced under the “Right of Accumulation” or under a “Letter of Intent.”To receive a reduced sales load, you must inform your broker-dealer or the Fund at the time you purchase shares that you qualify for such a reduction.If you do not let your broker-dealer or the Fund know you are eligible for a reduced sales charge, you may not receive the discount to which you are otherwise entitled. You may use the “Right of Accumulation” to reduce your sales load.Under the “Right of Accumulation,” you may combine the current net asset value of your existing Class A shares of the Fund with the amount of any current purchases in order to take advantage of the reduced sales loads in the table above. 14 Purchases made pursuant to a “Letter of Intent” may also be eligible for the reduced sales loads.In a Letter of Intent, the investor expresses his or her intention, in writing, to invest a certain amount over a specified period of time. The Fund will then apply to each of the investor’s periodic investments the reduced sales load that would apply to the total amount stated in the Letter of Intent.The minimum initial investment under a Letter of Intent is $100,000. If not stated otherwise in the Letter of Intent, the amount of shares you purchase in the Fund during the thirteen (13) months following the signing of the Letter of Intent qualify for the reduced sales load.The reduced sales load will not apply to purchases in the Fund made more than 90 days prior to the signing of the Letter of Intent.During the term of your Letter of Intent, the Transfer Agent will hold in escrow shares representing the highest applicable sales load for the Fund each time you make a purchase.Any shares you redeem during that period will count against your total amount stated in your Letter of Intent.If, by the end of the term of the Letter of Intent, you have purchased all the shares you committed to purchase in the Letter of Intent, the escrowed shares will be released to you.If you have not purchased all the shares you committed to purchase in the Letter of Intent, your escrowed shares will be redeemed in an amount equal to the sales load that would apply if you had purchased the actual amount in your account all at once.Any escrowed shares not needed to satisfy that sales load would be released to you. Shareholders may include the value of certain related accounts, including accounts held by their spouse and children under the age of 21, family trust accounts of the investor and other accounts held by the investor to determine the applicable sales load and for purposes of the Right of Accumulation and Letter of Intent privileges.These privileges apply even if your related accounts are opened at different brokerage firms, so it is important to let your broker-dealer(s) or the Transfer Agent know about all your accounts that may be combined.To verify eligibility for a reduced sales load, your broker-dealer or the Fund may require that you submit copies of account statements to substantiate requests for Right of Accumulation and Letter of Intent privileges. In addition to the Right of Accumulation and Letters of Intent, Class A shares are offered at net asset value without a sales load to the following types of investors: trustees and officers of the Fund, clients of the Adviser, employees of the Adviser (and members of their immediate families) and the Adviser and certain service providers of the Fund.As explained above, there also is no sales load at the time of purchase on investments of $3million or more in the Fund, but such purchases may be subject to a CDSC of 0.50% in the event of redemption within 12 months of purchase.See “CDSC for Certain Purchases of Class A Shares” below. CDSC for Certain Purchases of Class A Shares.A CDSC is imposed upon certain redemptions of Class A shares purchased at net asset value in amounts totaling $3million if the dealer’s commission described above was paid by the underwriter and the shares are redeemed within one year from the date of purchase.The CDSC will be paid to the Distributor and will be equal to 0.50% of the lesser of (1)the net asset value at the time of purchase of the Class A shares being redeemed; or (2)the net asset value of such shares at the time of redemption.If your purchase of Class A shares is subject to the CDSC, you will be so notified on the confirmation you receive for such purchase.A CDSC will not be imposed upon redemptions of Class A shares held for more than one year. Class C shares.Class C shares are sold at net asset value without an initial sales load so that the full amount of your purchase payment may be immediately invested in the Fund.A CDSC of 1.00% will be imposed on redemptions of Class C shares made within one year of their purchase.The CDSC will be a percentage of the dollar amount of shares redeemed and will be assessed on an amount equal to the net asset value at the time of purchase of the Class C shares being redeemed.A CDSC will not be imposed upon redemptions of Class C shares held for more than one year.Class C shares are subject to an annual 12b-1 fee of up to 1.00% of the Fund’s average daily net assets allocable to Class C shares. Additional Information about Sales Charges.Information regarding the Fund's sales charges, as well as information regarding reduced sales charges and waived sales charges, and the terms and conditions for the purchase, pricing, and redemption of Fund shares is not available on the Fund's website since the Fund's website contains limited information. Further information is available by calling the Fund at 877.244.6235. Redeeming Shares Regular Mail Redemptions.Regular mail redemption requests should be addressed to: 15 360 Funds c/o Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111 Regular mail redemption requests should include the following: (1)Your letter of instruction specifying the Fund, account number and number of Shares (or the dollar amount) to be redeemed.This request must be signed by all registered shareholders in the exact names in which they are registered; (2)Any required signature guarantees (see “Signature Guarantees” below); and (3)Other supporting legal documents, if required in the case of estates, trusts, guardianships, custodianships, corporations, pension or profit sharing plans, and other entities. Your redemption proceeds normally will be sent to you within seven days after receipt of your redemption request.However, the Fund may delay forwarding a redemption check for recently purchased Shares while it determines whether the purchase payment will be honored.Such delay (which may take up to 10 days from the date of purchase) may be reduced or avoided if the purchase is made by certified check or wire transfer.In all cases, the net asset value next determined after receipt of the request for redemption will be used in processing the redemption request. Telephone and Bank Wire Redemptions.Unless you specifically decline the telephone transaction privileges on your account application, you may redeem Shares of the Fund by calling 877.244.6235.The Fund may rely upon confirmation of redemption requests transmitted via facsimile (Fax# 215.830.8995).The confirmation instructions must include the following: Name of Fund; Shareholder name(s) and account number; Number of Shares or dollar amount to be redeemed; Instructions for transmittal of redemption funds to the shareholder; and Shareholder(s) signature(s) as it/they appear(s) on the application then on file with the Fund. You can choose to have redemption proceeds mailed to you at your address of record, your financial institution, or to any other authorized person, or you can have the proceeds sent by wire transfer to your financial institution ($5,000 minimum).The Fund in its discretion may choose to pass through to redeeming shareholders any charges imposed by the Fund’s custodian for wire redemptions.If this cost is passed through to redeeming shareholders by the Fund, the charge will be deducted automatically from your account by redemption of Shares in your account.Your bank or brokerage firm may also impose a charge for processing the wire.If wire transfer of funds is impossible or impractical, the redemption proceeds will be sent by mail to the designated account. Redemption proceeds will only be sent to the financial institution account or person named in your Fund Shares Application currently on file with the Fund.Telephone redemption privileges authorize the Fund to act on telephone instructions from any person representing himself or herself to be the investor and reasonably believed by the Fund to be genuine.The Fund will not be liable for any losses due to fraudulent or unauthorized instructions nor for following telephone instructions provided that the Fund follows reasonable procedures to insure instructions are genuine. Minimum Account Size.Due to the relatively high cost of maintaining small accounts, the Fund reserves the right to liquidate a shareholder’s account if, as a result of redemptions or transfers (but not required IRA distributions), the account’s balance falls below the minimum initial investment required for your type of account (see “Minimum Initial Investment” above).The Fund will notify you if your account falls below the required minimum.If your account is not increased to the required level after a thirty (30) day cure period then the Fund may, at its discretion, liquidate the account. 16 Redemptions In Kind.The Fund does not intend, under normal circumstances, to redeem its Shares by payment in kind.However, the Fund reserves the right to meet redemption requests by payment in kind where it believes it is in the best interest of the Fund and the remaining shareholders.In such a case, the Trustees may authorize payment to be made in readily marketable portfolio securities of the Fund.Securities delivered in payment of redemptions would be valued at the same value assigned to them in computing the Fund’s net asset value per share.Shareholders receiving them would incur brokerage costs when these securities are sold. Signature Guarantees.To protect your account and the Fund from fraud, signature guarantees may be required to be sure that you are the person who has authorized a change in registration or standing instructions for your account.Signature guarantees are generally required for (i)change of registration requests; (ii)requests to establish or to change exchange privileges or telephone and bank wire redemption service other than through your initial account application; (iii)transactions where proceeds from redemptions, dividends, or distributions are sent to an address or financial institution differing from the address or financial institution of record; and (iv)redemption requests in excess of $50,000.Signature guarantees are acceptable from a member bank of the Federal Reserve System, a savings and loan institution, credit union (if authorized under state law), registered broker-dealer, securities exchange, or association clearing agency and must appear on the written request for change of registration, establishment or change in exchange privileges, or redemption request. Other Information about Contingent Deferred Sales Charges.If, within the first year of purchase, you redeem (i) Class A share purchases of more than $3million; or (ii) Class C shares, you may be subject to a CDSC as described above under “Fees and Expenses of the Fund” and “Purchasing Shares – Choosing a Share Class”.Shares acquired through the reinvestment of dividends or distributions of capital gains will not be subject to a CDSC.To determine if the CDSC applies to a redemption, the Fund redeems Shares in the following order: (i)Shares acquired by reinvestment of dividends and capital gains distributions; and then (ii)Shares held for the longest period. The Fund will waive the CDSC if requested in the following circumstances: · Redemption upon the death or permanent disability of the shareholder if made within one year of the death or the initial determination of permanent disability.The waiver is available only for Shares held at the time of death or initial determination of permanent disability. · Mandatory distributions from a tax-deferred retirement plan or IRA. If you wish to request that the CDSC be waived for one of the reasons stated above, contact your financial representative, broker-dealer or the Fund.Such waiver requests must be made at the time of redemption. ADDITIONAL INFORMATION ABOUT PURCHASES AND REDEMPTIONS Purchases and Redemptions through Securities Firms.The Fund has authorized one or more brokers to accept purchase and redemption orders on its behalf and such brokers are authorized to designate intermediaries to accept orders on behalf of the Fund.In addition, orders will be deemed to have been received by the Fund when an authorized broker, or broker-authorized designee, accepts the purchase order or receives the redemption order.Orders will be priced at the next calculation of the Fund’s net asset value after the authorized broker or broker-authorized designee receives the orders.Investors may also be charged a fee by a broker or agent if Shares are purchased through a broker or agent.The Fund is not responsible for ensuring that a broker carries out its obligations. You should look to the broker through whom you wish to invest for specific instructions on how to purchase or redeem shares of the Fund. Telephone Purchases by Securities Firms.Brokerage firms that are Financial Industry Regulatory Authority, Inc. (“FINRA”) members may telephone Matrix at 877.244.6235 and buy Shares for investors who have investments in the Fund through the brokerage firm’s account with the Fund.By electing telephone purchase privileges, FINRA member firms, on behalf of themselves and their clients, agree that neither the Fund nor Matrix shall be liable for following telephone instructions reasonably believed to be genuine.To be sure telephone instructions are genuine, the Fund and its agents send written confirmations of transactions to the broker that initiated the telephone purchase.As a result of these and other policies, the FINRA member firms may bear the risk of any loss in the event of such a transaction.However, if Matrix fails to follow these established procedures, it may be liable.The Fund may modify or terminate these telephone privileges at any time. 17 Disruptive Trading and Market Timing.The Fund is not intended for or suitable for market timers, and market timers are discouraged from becoming investors.The ability of new shareholders to establish an account, or for existing shareholders to add to their accounts is subject to modification or limitation if the Fund determines, in its sole opinion, that the shareholder or potential shareholder has engaged in frequent purchases or redemptions that may be indicative of market timing or otherwise disruptive trading (“Disruptive Trading”) which can have harmful effects for other shareholders.These risks and harmful effects include: o an adverse effect on portfolio management, as determined by the Adviser in its sole discretion, such as causing the Fund to maintain a higher level of cash than would otherwise be the case, or causing the Fund to liquidate investments prematurely; and o reducing returns to long-term shareholders through increased brokerage and administrative expenses. You should note that, because the Fund invests primarily in securities of foreign companies that are traded on U.S. exchanges, the Fund may be more susceptible to market timing than mutual funds investing primarily in U.S. companies. In an effort to protect shareholders from Disruptive Trading, the Board of Trustees has approved certain market timing policies and procedures.Under these market timing policies and procedures, the Fund may monitor trading activity by shareholders and take specific steps to prevent Disruptive Trading.In general, each Fund considers frequent roundtrip transactions in a shareholder account to constitute Disruptive Trading.A “roundtrip transaction” is one where a shareholder buys and then sells, or sells and then buys, Shares within 30 days.While there is no specific limit on roundtrip transactions, the Fund reserves the right to (i)refuse any purchase order; and/or (ii)restrict or terminate purchase privileges for shareholders or former shareholders, particularly in cases where the Fund determines that the shareholder or potential shareholder has engaged in more than one roundtrip transaction in the Fund within any rolling 30-day period. In determining the frequency of roundtrip transactions, the Fund does not include purchases pursuant to dollar cost averaging or other similar programs, and the Fund will not count systematic withdrawals and/or automatic purchases, mandatory retirement distributions, and transactions initiated by a plan sponsor.The Fund will calculate roundtrip transactions at the shareholder level, and may contact a shareholder to request an explanation of any activity that the Fund suspects as Disruptive Trading. Notwithstanding the foregoing, the Fund may also take action if a shareholder’s trading activity (evaluated based on roundtrip trading or otherwise) is deemed Disruptive Trading by the Fund, even if applicable Shares are held longer than 30 days.In addition, the Fund may, without prior notice, take whatever action it deems appropriate to comply with or take advantage of any state or federal regulatory requirement.The Fund also imposes an initial sales load and a CDSC on certain Shares, each of which has the effect of discouraging Disruptive Trading in Fund Shares. The Fund cannot guarantee that its policies and procedures regarding market timing will be effective in detecting and deterring all Disruptive Trading. Disclosure of Portfolio Holdings.A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s SAI. OTHER IMPORTANT INFORMATION Distributions The Fund distributes its net investment income and net realized long and short-term capital gains to its shareholders at least annually, usually in December.Absent instructions to pay distributions in cash, distributions will be reinvested automatically in additional Shares (or fractions thereof) of the Fund. 18 Federal Taxes The following information is meant as a general summary for U.S. taxpayers.Additional information appears in the SAI.Shareholders should rely on their own tax advisers for advice about the particular federal, state, and local tax consequences of investing in the Fund. Shareholders may elect to take dividends from net investment income or capital gain distributions, if any, in cash or reinvest them in additional Fund Shares.Although the Fund will not be taxed on amounts it distributes, shareholders will generally be taxed on distributions paid by the Fund, regardless of whether distributions are received in cash or are reinvested in additional Fund Shares.Distributions may be subject to state and local taxes, as well as federal taxes. Taxability of Distributions (rates subject to change) The table to the right can provide a guide for your potential tax liability when selling Fund Shares (unless you are a corporation). Type of distribution Income dividends Tax rate for 15% bracket Long Term Capital Gains Rate Tax rate for 25% bracket or above Long Term Capital Gains Rate “Short-term capital gains” applies to fund shares sold up to 12 months after buying them. “Long-term capital gains” applies to shares held for more than 12 months. Short-term capital gains Long-term capital gains Ordinary Income Rate 0% Ordinary Income Rate 15% Shareholders should consult with their own tax advisers to ensure that distributions and sale of Fund shares are treated appropriately on their income tax returns. Benchmark Descriptions The Fund compares its performance to several indexes. The S&P 500 Total Return Index by Standard and Poor’s Corp. is a capitalization weighted index comprising 500 issues listed on various exchanges, representing the performance of the U.S. stock market generally.The All Country Asia Pacific Excluding Japan Index by Morgan Stanley Capital is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of Asia, excluding Japan. The Halter USX China Index by the Halter Financial Group is a modified market capitalization weighted index comprised of U.S. exchange listed securities of companies that derive a majority of their revenues from the People’s Republic of China. These indexes do not have investment advisers and do not pay any commissions, expenses, or taxes.If these indexes did pay commissions, expenses, or taxes, their returns would be lower. Financial Highlights The financial highlights tables beginning on the following pages are intended to help you understand the Fund's financial performance for the period of the Fund’s operations.Certain information reflects financial results for a single Fund Share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions).The financial data in the tables have been derived from audited financial statements of the Funds.The financial data in the tables has been audited by Sanville & Company, an independent registered public accounting firm, whose reports covering such periods are incorporated by reference into the Fund’s Statement of Additional Information (“SAI”). This information should be read in conjunction with the Funds' latest audited annual financial statements and notes thereto, which are also incorporated by reference into the SAI, a copy of which may be obtained at no charge by calling the Fund.Further information about the performance of the Funds is contained in the Annual Report and Semi-annual Report of the Fund, copies of which may also be obtained at no charge by calling the Fund at 877-244-6235. 19 360 Funds FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Period ANNUAL REPORT The USX China Fund Class A For the Year Ended April 30, 2012 For the Year Ended April 30, 2011 For the Year Ended April 30, 2010 For the Year Ended April 30, 2009 For the Year Ended April 30, 2008 Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss (a) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Distributions: From net realized capital gain - - - ) ) Total distributions - - - ) ) Net Asset Value, End of Period $ Total Return (b) )% )% % )% % Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% )% )% )% )% After fees waived and expenses absorbed )% )% )% )% )% Portfolio turnover rate % (a) Per share amounts were calculated using the average shares method. (b) Total return in the above table represents the rate that the investor would have earned or lost in an investment in the Fund assuming reinvestment of dividends. 360 Funds FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Period ANNUAL REPORT The USX China Fund Class C For the Year Ended April 30, 2012 For the Year Ended April 30, 2011 For the Year Ended April 30, 2010 For the Year Ended April 30, 2009 For the Year Ended April 30, 2008 Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss (a) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Distributions: From net realized capital gain - - - ) ) Total distributions - - - ) ) Paid-in capital from CDSC fees - - (b) - (b) - (b) Net Asset Value, End of Period $ Total Return (c) )% )% % )% % Ratios/Supplemental Data Net assets, end of period (in 000's) $ 15 $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% )% )% )% )% After fees waived and expenses absorbed )% )% )% )% )% Portfolio turnover rate % (a) Per share amounts were calculated using the average shares method. (b) CDSC fees resulted in less than $0.01 per share. (c) Total return in the above table represents the rate that the investor would have earned or lost in an investment in the Fund assuming reinvestment of dividends. THIS PAGE INTENTIONALLY LEFT BLANK Privacy Notice FACTS WHAT DOES ? Why? Financial companies choose how they share your personal information.Federal law gives consumers the right to limit some but not all sharing.Federal law also requires us to tell you how we collect, share, and protect your personal information.Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us.This information can include: § Social Security number § Assets § Retirement Assets § Transaction History § Checking Account Information § Purchase History § Account Balances § Account Transactions § Wire Transfer Instructions When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share your personal information to run their everyday business.In the section below, we list the reasons financial companies can share their customers’ personal information; the reasons 360 Funds chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does 360 Funds share? Can you limit this sharing? For our everyday business purposes – Such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus Yes No For our marketing purposes – to offer our products and services to you No We don’t share For joint marketing with other financial companies No We don’t share For our affiliates’ everyday business purposes – information about your transactions and experiences No We don’t share For our affiliates’ everyday business purposes – information about your creditworthiness No We don’t share For nonaffiliates to market to you No We don’t share Questions? Call1-877-244-6235 Not Part of the Prospectus Page 2 Who we are Who is providing this notice? 360 Funds Matrix 360 Administration, LLC (Administrator) Matrix Capital Group, Inc. (Distributor) What we do How does 360 Fundsprotect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law.These measures include computer safeguards and secured files and buildings. Our service providers are held accountable for adhering to strict policies and procedures to prevent any misuse of your nonpublic personal information. How does 360 Fundscollect my personal information? We collect your personal information, for example, when you § Open an account § Provide account information § Give us your contact information § Make deposits or withdrawals from your account § Make a wire transfer § Tell us where to send the money § Tell us who receives the money § Show your government-issued ID § Show your driver’s license We also collect your personal information from other companies. Why can’t I limit all sharing? Federal law gives you the right to limit only § Sharingfor affiliates’ everyday business purposes – information about your creditworthiness § Affiliates from using your information to market to you § Sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control.They can be financial and nonfinancial companies. § Matrix 360 Advisor, LLC, the investment adviser to the 360 Funds, as well as Matrix 360 Administration, LLC and Matrix Capital Group, Inc., could each be deemed to be an affiliate. Nonaffiliates Companies not related by common ownership or control.They can be financial and nonfinancial companies § 360 Funds does not share with nonaffiliates so they can market to you. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. § 360 Funds does not jointly market. The USX China Fund Additional information about the Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders. In the Fund’s annual reports, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Also, a statement of additional information (“SAI”) about the Fund has been filed with the Securities and Exchange Commission. The SAI (which is incorporated in its entirety by reference in this Prospectus) contains additional information about the Fund. To request a free copy of the SAI, the Fund’s annual and semi-annual reports and other information about the Fund, or to make inquires about the Fund, write the Fund at The USX China Fund c/o Matrix 360 Administration, LLC, 630 Fitzwatertown Road, Building A, 2nd Floor, Willow Grove, Pennsylvania, 19090-1904 or call the Fund at 877.244.6235.This Prospectus and other information about the Fund is available on the Fund’s website at www.theusxchinafund.com. Information about the Fund (including the SAI) can be reviewed and copied at the SEC’s public reference room in Washington, D.C.Information about the operation of the public reference room may be obtained by calling the SEC at 1-202-551-8090.Reports and other information about Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov, and copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the writing the SEC’s Public Reference Section, Washington, D.C. 20549-1520. 360 Funds Investment Company Act File Number:811-21726 Class A Shares –Ticker Symbol HPCHX Class C Shares –Ticker Symbol HPCCX The USX China Fund of the 360 Funds 630 Fitzwatertown Road Willow Grove, Pennsylvania 19090 STATEMENT OF ADDITIONAL INFORMATION AUGUST 28, 2012 The USX China Fund is a series of 360 Funds, an open-end management investment company registered with the Securities and Exchange Commission as required by the Investment Company Act of 1940, as amended. This Statement of Additional Information is not a prospectus, and it should be read in conjunction with the Fund’s prospectus dated August 28, 2012, as the same may be amended from time to time.Copies of the Prospectus may be obtained, without charge, by calling the Fund at 877.244.6235 or writing to the Fund at the following address: 360 Funds c/o Matrix 360 Administration, LLC 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, Pennsylvania 19090 Copies of the Annual Report may be requested, without charge, by contacting the Fund at the toll free number above or by writing to the Fund at the address above. 360 FUNDS TABLE OF CONTENTS INVESTMENT OBJECTIVES, POLICIES AND RISKS 4 General Investment Risks 4 Equity Securities 4 Foreign Securities 4 Investments in Companies in China 6 Investments in Small-Cap Companies 6 Convertible Securities 6 Real Estate Securities 7 Corporate Debt Securities 7 Money Market Instruments 7 ETFs 7 U.S. Government Securities 8 Repurchase Agreements 8 Reverse Repurchase Agreements 8 Illiquid Investments 8 Private Securities Transactions 8 Restricted Securities 9 Options 9 Futures Contracts 9 Forward Commitment & When-Issued Securities 11 Short Sales of Securities 12 Lending of Portfolio Securities 12 Lack of Diversification 12 Temporary Defensive Positions 13 INVESTMENT RESTRICTIONS 13 Fundamental Restrictions 13 PORTFOLIO TRANSACTIONS AND BROKERAGE ALLOCATION 14 Brokerage Selection 14 Aggregated Trades 15 Portfolio Turnover 15 PORTFOLIO HOLDINGS DISCLOSURE 16 DESCRIPTION OF THE TRUST 17 BOARD OF TRUSTEES, OFFICERS AND PRINCIPAL SHAREHOLDERS 17 Trustees and Officers 18 Board Structure 19 Qualification of Trustees 19 Trustee Standing Committees 20 Fair Value Committee 20 Beneficial Equity Ownership Information 21 Compensation 21 Principal Holders of Voting Securities 21 MANAGEMENT AND ADMINISTRATION 22 Investment Adviser 22 Portfolio Manager 23 Administrator 23 Distributor 24 Custodian 25 Independent Registered Public Accounting Firm 25 Legal Counsel 25 CODE OF ETHICS 25 PROXY VOTING POLICIES 26 PURCHASES, REDEMPTIONS AND SPECIAL SHAREHOLDER SERVICES 26 Purchases 26 Redemptions 27 Additional Information 27 NET ASSET VALUE 29 ADDITIONAL TAX INFORMATION 30 ADDITIONAL INFORMATION ON PERFORMANCE 32 Lipper Analytical Services, Inc 33 Morningstar, Inc 33 FINANCIAL STATEMENTS 33 APPENDIX A – DESCRIPTION OF RATINGS 34 APPENDIX B – PROXY VOTING POLICIES 38 INVESTMENT OBJECTIVES, POLICIES AND RISKS 360 Funds (the “Trust”) was organized on February 25, 2005 as a Delaware statutory trust.The USX China Fund (the “Fund”), an open end management investment company, is a series of shares of the Trust.Prior to July 11, 2011, the Trust was known as the Parr Family of Funds and prior to August 27, 2007, the Trust was known as the Pope Family of Funds and the Fund was known as the Halter Pope USX China Fund.The Prospectus describes the Fund’s investment objective and principal investment strategy, as well as the principal investment risks of the Fund.The following descriptions and policies supplement these descriptions, and also include descriptions of certain types of investments that may be made by the Fund but are not principal investment strategies of the Fund.Attached to this Statement of Additional Information (the “SAI”) is Appendix A, which contains descriptions of the rating symbols used by recognized statistical rating organizations for certain securities in which the Fund may invest. General Investment Risks.All investments in securities and other financial instruments involve a risk of financial loss.No assurance can be given that the Fund’s investment program will be successful.Investors should carefully review the descriptions of the Fund’s investments and their risks described in the Prospectus and this SAI. Equity Securities.The equity portion of the Fund’s portfolio will generally be comprised of common stocks traded on domestic securities exchanges or in the over-the-counter market.As explained in the Prospectus, the Fund normally invests over 80% of its assets in equity securities issued by companies listed on U.S. exchanges whose principal business is located in or centered on the People’s Republic of China.The Fund’s investment adviser, Matrix 360 Advisor, LLC (the “Adviser”), considers “companies whose principal business is located in or centered on China” to include companies that: (i) have their principal office in China; (ii) conduct a majority of their business, as determined by the Adviser, in China; and/or (iii) have a substantial portion, as determined by the Adviser, of their assets in China (“Chinese Companies”).In determining the forgoing, the Adviser may rely on such information and sources as the Adviser deems reasonable and appropriate.In addition to common stocks, the equity portion of the Fund’s portfolio may also include preferred stocks, convertible preferred stocks, warrants and convertible bonds.Prices of equity securities in which the Fund invests may fluctuate in response to many factors, including, but not limited to, the activities of the individual companies whose securities the Fund owns, general market and economic conditions, interest rates and specific industry changes.Such price fluctuations subject the Fund to potential losses.In addition, regardless of any one company’s particular prospects, a declining stock market may produce a decline in prices for many or all equity securities, which could also result in losses for the Fund.Market declines may continue for an indefinite period of time, and investors should understand that during temporary or extended bear markets, the value of equity securities will decline. Foreign Securities Foreign securities include U.S. dollar-denominated and non-U.S. dollar-denominated securities of foreign issuers. The Fund may invest directly in foreign equity securities traded directly on U.S. exchanges, foreign exchanges, over-the-counter or in the form of American Depository Receipts.The Fund may also invest in foreign currency-denominated fixed-income securities.Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments.Many of the risks are more pronounced for investments in developing or emerging market countries, or countries whose markets are becoming open, or have only recently opened, to private investment, foreign investment or both, which may include China. American Depositary Receipts (“ADRs”). ADRs provide a method whereby the Fund may invest in securities issued by companies whose principal business activities are outside the United States.ADRs are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities, and may be issued as sponsored or unsponsored programs.In sponsored programs, an issuer has made arrangements to have its securities trade in the form of ADRs.In unsponsored programs, the issuer may not be directly involved in the creation of the program.Although regulatory requirements with respect to sponsored and unsponsored programs are generally similar, in some cases it may be easier to obtain financial information from an issuer that has participated in the creation of a sponsored program.ADRs are subject to many of the risks affecting foreign investments generally, except for those specific to trading securities on foreign exchanges. -4- Political and Economic Factors. Foreign investments involve risks unique to the local political, economic, and regulatory structures in place, as well as the potential for social instability, military unrest or diplomatic developments that could prove adverse to the interests of U.S. investors. Individual foreign economies can differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, and balance of payments position. In addition, significant external political and economic risks currently affect some foreign countries. War and terrorism affect many countries. Many countries throughout the world are dependent on a healthy U.S. economy or economies elsewhere around the world (e.g., Europe), and are adversely affected when the U.S. or other world economies weaken or their markets decline. Government Action.Governments in certain foreign countries, including China, continue to participate to a significant degree, through ownership interest or regulation, in their respective economies. Action by these governments could have a significant effect on market prices of securities and payment of dividends. The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by protective trade barriers and economic conditions of their trading partners. The enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Foreign Currencies; Currency Fluctuations. The Fund’s investments in foreign securities may be denominated in U.S. dollars or foreign currencies. For securities valued in foreign currencies, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the Fund’s assets denominated in that currency. Such changes will also affect the Fund’s income and may affect the income of companies in which the Fund invests. Generally, when a given currency appreciates against the U.S. dollar (the U.S. dollar weakens), the value of the Fund’s securities denominated in that currency will rise. When a given currency depreciates against the U.S. dollar (the U.S. dollar strengthens), the value of the Fund’s securities denominated in that currency will decline.Countries with managed currencies that are maintained at artificial levels to the U.S. dollar rather than at levels determined by the market may experience sudden and large adjustments in the currency that, in turn, can have a disruptive and negative effect on foreign investors.Similarly, the Fund may be adversely affected by holding securities in foreign currencies that are not readily convertible into U.S. dollars. Potential Adverse Changes. With respect to certain foreign countries, especially developing and emerging ones, there is the possibility of adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitations on the removal of funds or other assets, political or social instability or diplomatic developments that could affect investments by U.S. persons in those countries. Information and Supervision. There is generally less publicly available information about foreign companies comparable to reports and ratings that are published about companies in the United States. Foreign companies are also generally not subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to U.S. companies. It also is often more difficult to keep currently informed of corporate actions that affect the prices of portfolio securities. Market Characteristics. Foreign securities markets are generally not as developed or efficient as, and may be more volatile and have less volume and liquidity than, those in the United States. Securities may trade at price/earnings multiples higher than comparable U.S. securities and such levels may not be sustainable. Commissions on foreign securities trades are generally higher than commissions on U.S. exchanges, and while there are an increasing number of overseas securities markets that have adopted a system of negotiated rates, a number are still subject to an established schedule of minimum commission rates. There is generally less government supervision and regulation of foreign securities exchanges, brokers and listed companies than in the U.S. Moreover, settlement practices for transactions in foreign markets may differ from those in U.S. markets. Such differences include delays beyond periods customary in the U.S. and practices, such as delivery of securities prior to receipt of payment, which increase the likelihood of a "failed settlement." Failed settlements can result in losses to the Fund. Investment and Repatriation Restrictions. Foreign investment in the securities markets of certain foreign countries is restricted or controlled to varying degrees. These restrictions limit and, at times, preclude investment in such countries and increase the cost and expenses of the Fund. Investments by foreign investors are subject to a variety of restrictions in many developing countries. These restrictions may take the form of prior governmental approval, limits on the amount or type of securities held by foreigners, and limits on the types of companies in which foreigners may invest. Additional or different restrictions may be imposed at any time by these or other countries in which the Fund invests. In addition, the repatriation of both investment income and capital from several foreign countries is restricted and controlled under certain regulations, including in some cases the need for certain government consents. -5- Taxes.The dividends and interest payable on foreign portfolio securities may be subject to foreign withholding taxes, thus reducing the net amount of income available for distribution to the Fund’s shareholders. In addition, some governments may impose a tax on purchases by foreign investors of certain securities that trade in their country. Investments in Companies in China.Investing in China involves a high degree of risk and special considerations not typically associated with investing in other more established economies or securities markets. Such risks may include: (a) the risk of nationalization or expropriation of assets or confiscatory taxation; (b) greater social, economic and political uncertainty (including the risk of war); (c) dependency on exports and the corresponding importance of international trade; (d) the increasing competition from Asia's other low-cost emerging economies; (e) greater price volatility and significantly smaller market capitalization of securities markets, particularly in China; (f) substantially less liquidity, particularly of certain share classes of Chinese securities; (g) currency exchange rate fluctuations and the lack of available currency hedging instruments; (h) higher rates of inflation; (i) controls on foreign investment and limitations on repatriation of invested capital and on the Company's ability to exchange local currencies for U.S. dollars; (j) greater governmental involvement in and control over the economy; (k) the risk that the Chinese government may decide not to continue to support the economic reform programs implemented since 1978 and could return to the prior, completely centrally planned, economy; (l) companies located in China may be smaller, less seasoned and newly-organized companies; (m) the difference in, or lack of, auditing and financial reporting standards, which may result in unavailability of material information about issuers, particularly in China; (n) statistical information regarding the economy of China may be inaccurate or not comparable to statistical information regarding the U.S. or other economies; (o) the less extensive, and still developing, regulation of the securities markets, business entities and commercial transactions; (p) the settlement period of securities transactions in foreign markets may be longer; (q) the willingness and ability of the Chinese government to support the Chinese economies and markets is uncertain; (r) the risk that it may be more difficult, or impossible, to obtain and/or enforce a judgment than in other countries; (s) the rapidity and erratic nature of growth, particularly in China, resulting in inefficiencies and dislocations; and (t) investment in China is subject to certain political risks. Following the establishment of the People's Republic of China by the Communist Party in 1949, the Chinese government renounced various debt obligations incurred by China's predecessor governments, which obligations remain in default, and expropriated assets without compensation. There can be no assurance that the Chinese government will not take similar action in the future. An investment in the Company involves risk of a total loss. Investments in Small-Cap Companies.The Fund may invest a significant portion of its assets in securities of companies with small market capitalizations. Certain small-cap companies may offer greater potential for capital appreciation than larger companies.However, investors should note that this potential for greater capital appreciation is accompanied by a substantial risk of loss and that, by their very nature, investments in small-cap companies tend to be very volatile and speculative.Small-cap companies may have a small share of the market for their products or services, their businesses may be limited to regional markets, or they may provide goods and services for a limited market.For example, they may be developing or marketing new products or services for markets that are not yet established or may never become established.In addition, small companies may have or will develop only a regional market for products or services and thus be affected by local or regional market conditions.In addition, small-cap companies may lack depth of management or they may be unable to generate funds necessary for growth or potential development, either internally or through external financing on favorable terms.Such companies may also be insignificant in their industries and be subject to or become subject to intense competition from larger companies.Due to these and other factors, the Fund’s investments in small-cap companies may suffer significant losses.Further, there is typically a smaller market for the securities of a small-cap company than for securities of a large company.Therefore, investments in small-cap companies may be less liquid and subject to significant price declines that result in losses for the Fund. Convertible Securities.Although the equity investments of the Fund consist primarily of common and preferred stocks, the Fund may buy securities convertible into common stock if, for example, the Adviser believes that a company’s convertible securities are undervalued in the market.Convertible securities eligible for purchase by the Fund include convertible bonds, convertible preferred stocks and warrants.A warrant is an instrument issued by a corporation that gives the holder the right to subscribe to a specific amount of the corporation’s capital stock at a set price for a specified period of time.Warrants do not represent ownership of the underlying securities, but only the right to buy the securities. The prices of warrants do not necessarily move parallel to the prices of underlying securities. Warrants may be considered speculative in that they have no voting rights, pay no dividends, and have no rights with respect to the assets of a corporation issuing them.Warrant positions will not be used to increase the leverage of the Fund; consequently, warrant positions are generally accompanied by cash positions equivalent to the required exercise amount.The Fund’s ability to invest in warrants may be limited by the Fund’s investment restrictions. -6- Real Estate Securities.The Fund will not invest in real estate (including mortgage loans and limited partnership interests), but may invest in readily marketable securities issued by companies that invest in real estate or interests therein.The Fund may also invest in readily marketable interests in real estate investment trusts (“REITs”).REITs are generally publicly traded on the national stock exchanges and in the over-the-counter market and have varying degrees of liquidity.Investments in real estate securities are subject to risks inherent in the real estate market, including risk related to changes interest rates. Corporate Debt Securities.The Fund’s fixed income investments may include corporate, municipal or other government debt securities.Corporate and municipal debt obligations purchased by the Fund may be any credit quality, maturity or yield.Accordingly, the Fund’s debt securities may include “investment grade” securities (those rated at least Baa by Moody’s Investors Service, Inc. (“Moody’s”), BBB by Standard & Poor’s Ratings Services (“S&P”) or Fitch Investors Service, Inc. (“Fitch”) or, if not rated, of equivalent quality in the Adviser’s opinion.In addition, the Fund’s debt securities may include lower-rated debt securities including, without limitation, junk bonds.Debt obligations rated Baa by Moody’s or BBB by S&P or Fitch may be considered speculative and are subject to risks of non-payment of interest and principal.Debt obligations rated lower than Baa by Moody’s or lower than BBB by S&P or Fitch are generally considered speculative and subject to significant risks of non-payment of interest and principal.Descriptions of the quality ratings of Moody’s, S&P and Fitch are contained in this SAI.While the Adviser utilizes the ratings of various credit rating services as one factor in establishing creditworthiness, it relies primarily upon its own analysis of factors establishing creditworthiness. Money Market Instruments.The Fund may invest in money market instruments including U.S. government obligations or corporate debt obligations (including those subject to repurchase agreements), provided that they are eligible for purchase by the Fund.Money market instruments also may include Banker’s Acceptances and Certificates of Deposit of domestic branches of U.S. banks, Commercial Paper and Variable Amount Demand Master Notes (“Master Notes”).Banker’s Acceptances are time drafts drawn on and “accepted” by a bank.When a bank “accepts” such a time draft, it assumes liability for its payment.When the Fund acquires a Banker’s Acceptance, the bank that “accepted” the time draft is liable for payment of interest and principal when due.The Banker’s Acceptance carries the full faith and credit of such bank.A Certificate of Deposit (“CD”) is an unsecured, interest bearing debt obligation of a bank.Commercial Paper is an unsecured, short-term debt obligation of a bank, corporation or other borrower.Maturities of Commercial Paper generally range from 2 to 270 days and are usually sold on a discounted basis rather than as an interest-bearing instrument.The Fund will invest in Commercial Paper only if it is rated in one of the top two rating categories by Moody’s, S&P or Fitch, or if not rated, of equivalent quality in the Adviser’s opinion.Commercial Paper may include Master Notes of the same quality.Master Notes are unsecured obligations that are redeemable upon demand of the holder and that permit the investment of fluctuating amounts at varying rates of interest.Master Notes are acquired by the Fund only through the Master Note program of the Fund’s custodian bank, acting as administrator thereof.The Adviser will monitor, on a continuous basis, the earnings power, cash flow and other liquidity ratios of the issuer of a Master Note held by the Fund. ETFs.The Fund may invest in Exchange Traded Funds (“ETFs”).An ETF is a fund that holds a portfolio of common stocks or bonds designed to track the performance of a securities index or sector of an index.ETFs are traded on a securities exchange based on their market value.An ETF portfolio holds the same stocks or bonds as the index it tracks, so its market price reflects the value of the index at any given time. ETFs are registered investment companies and incur fees and expenses such as operating expenses, licensing fees, registration fees, trustees fees and marketing expenses, and ETF shareholders, such as the Fund, pay their proportionate share of these expenses.Your cost of investing in the Fund will generally be higher than the cost of investing directly in ETFs.By investing in the Fund, you will indirectly bear fees and expenses charged by the underlying ETFs in which the Fund invests in addition to the Fund's direct fees and expenses. -7- U.S. Government Securities.The Fund may invest a portion of the portfolio in U.S. government securities, defined to be U.S. government obligations such as U.S. Treasury notes, U.S. Treasury bonds and U.S. Treasury bills, obligations guaranteed by the U.S. government such as Government National Mortgage Association (“GNMA”) as well as obligations of U.S. government authorities, agencies and instrumentalities such as Federal National Mortgage Association (“FNMA”), Federal Home Loan Mortgage Corporation (“FHLMC”), Federal Housing Administration (“FHA”), Federal Farm Credit Bank (“FFCB”), Federal Home Loan Bank (“FHLB”), Student Loan Marketing Association (“SLMA”) and The Tennessee Valley Authority.U.S. government securities may be acquired subject to repurchase agreements.While obligations of some U.S. government sponsored entities are supported by the full faith and credit of the U.S. government (e.g. GNMA), several are supported by the right of the issuer to borrow from the U.S. government (e.g. FNMA, FHLMC), and still others are supported only by the credit of the issuer itself (e.g. SLMA, FFCB).No assurance can be given that the U.S. government will provide financial support to U.S. government agencies or instrumentalities in the future, other than as set forth above, since it is not obligated to do so by law.The guarantee of the U.S. government does not extend to the yield or value of the Fund’s shares. Repurchase Agreements.The Fund may invest in repurchase agreements.A repurchase agreement is a short term investment in which the purchaser acquires ownership of a U.S. government security and the seller agrees to repurchase the security at a future time at a set price, thereby determining the yield during the purchaser’s holding period.Any repurchase transaction in which the Fund engages will require full collateralization of the seller’s obligation during the entire term of the repurchase agreement.In the event of a bankruptcy or other default of the seller, the Fund could experience both delays in liquidating the underlying security and losses in value. Reverse Repurchase Agreements.The Fund may also be involved with reverse repurchase agreements.Reverse repurchase agreements are repurchase agreements in which the Fund is the seller (rather than the buyer) of the securities, and agrees to repurchase them at an agreed upon time and price. A reverse repurchase agreement may be viewed as a type of borrowing by the Fund. Reverse repurchase agreements are subject to credit risks. In addition, reverse repurchase agreements create leverage risks because the Fund must repurchase the underlying security at a higher price, regardless of the market value of the security at the time of repurchase. Illiquid Investments.The Fund may invest up to 15% of its net assets, as measured at the time of purchase, in illiquid securities, which are investments that cannot be sold or disposed of in the ordinary course of business within seven days at approximately the prices at which they are valued.Under the supervision of the Board of Trustees of the Trust (“Trustees”), the Adviser determines the liquidity of the Fund’s investments, and through reports from the Adviser, the Trustees monitor investments in illiquid instruments.In determining the liquidity of the Fund’s investments, the Adviser may consider various factors including (1) the frequency of trades and quotations; (2) the number of dealers and prospective purchasers in the marketplace; (3) dealer undertakings to make a market; (4) the nature of the security (including any demand or tender features); and (5) the nature of the marketplace for trades (including the ability to assign or offset the Fund’s rights and obligations relating to the investment).If through a change in values, net assets, or other circumstances, the Fund were in a position where more than 15% of its net assets were invested in illiquid securities, the Fund may take appropriate steps to protect the Fund’s liquidity as deemed necessary or advisable by the Fund.The Fund, through its Fair Value Committee, values illiquid securities using its fair value procedures (described below) but there can be no assurance that (i)the Fund will determine fair value for a private investment accurately; (ii)that the Fund will be able to sell private securities for the fair value determined by the Fund; or (iii)that the Fund will be able to sell such securities at all.Investment in illiquid securities poses risks of potential delays in resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities and the Fund may be unable to dispose of illiquid securities promptly or at reasonable prices. Private Securities Transactions.The Fund’s investments in illiquid securities will include private investments in securities issued by companies located or doing business primarily in China that are preparing for a potential public offering or acquisition.In general, securities purchased in private transactions are legally restricted as to resale.The Fund’s investments in private placements will be subject to a number of risks because the securities will be illiquid securities for which there is no public market.Illiquid securities are subject to risks of potential delays in resale and uncertainty in valuation.In addition, as noted under “Illiquid Securities” above, if at any time more than 15% of the Fund’s net assets are invested in illiquid securities, the Fund may take appropriate steps to protect the Fund’s liquidity as deemed necessary or advisable by the Fund.In such a case, the Fund may seek to sell private securities in its portfolio prematurely at prices below what the Adviser believes to be the securities’ fair value. -8- Restricted Securities.Within its limitation on investment in illiquid securities and the Fund’s private investments, the Fund may purchase restricted securities that generally can be sold in privately negotiated transactions, pursuant to an exemption from registration under the federal securities laws, or in a registered public offering.Where registration is required, the Fund may be obligated to pay all or part of the registration expense and a considerable period may elapse between the time it decides to seek registration and the time the Fund may be permitted to sell a security under an effective registration statement.If during such a period adverse market conditions were to develop, the Fund might obtain a less favorable price than prevailed when it decided to seek registration of the security.The Fund values restricted securities under fair value procedures described above under “Illiquid Securities” and as described in the section entitled “Investing in the Fund – Determining the Fund’s Net Asset Value” of the Prospectus. Options. The Fund may purchase and write put and call options on securities.The Fund may write a call or put option only if the option is “covered” by the Fund holding a position in the underlying securities or by other means that would permit immediate satisfaction of the Fund’s obligation as writer of the option.The purchase and writing of options involves certain risks.During the option period, the covered call writer has, in return for the premium on the option, given up the opportunity to profit from a price increase in the underlying securities above the exercise price, but, as long as its obligation as a writer continues, has retained the risk of loss should the price of the underlying security decline.The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option.Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying securities at the exercise price.If a put or call option purchased by the Fund is not sold when it has remaining value, and if the market price of the underlying security, in the case of a put, remains equal to or greater than the exercise price or, in the case of a call, remains less than or equal to the exercise price, the Fund will lose its entire investment in the option.Also, where a put or call option on a particular security is purchased to hedge against price movements in a related security, the price of the put or call option may move more or less than the price of the related security.There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position.Furthermore, if trading restrictions or suspensions are imposed on the options market, the Fund may be unable to close out a position. Futures Contracts.A futures contract is a bilateral agreement to buy or sell a security (or deliver a cash settlement price, in the case of a contract relating to an index or otherwise not calling for physical delivery at the end of trading in the contracts) for a set price in the future.Futures contracts are designated by boards of trade that have been designated “contracts markets” by the Commodities Futures Trading Commission (“CFTC”).No purchase price is paid or received when the contract is entered into.Instead, the Fund, upon entering into a futures contract (and to maintain the Fund’s open positions in futures contracts), would be required to deposit with its custodian in a segregated account in the name of the futures broker an amount of cash, U.S. government securities, suitable money market instruments, or liquid, high-grade debt securities, known as “initial margin.”The margin required for a particular futures contract is set by the exchange on which the contract is traded, and may be significantly modified from time to time by the exchange during the term of the contract.Futures contracts are customarily purchased and sold on margin that may range upward from less than 5% of the value of the contract being traded.By using futures contracts as a risk management technique, given the greater liquidity in the futures market than in the cash market, it may be possible to accomplish certain results more quickly and with lower transaction costs. If the price of an open futures contract changes (by increase in the case of a sale or by decrease in the case of a purchase) so that the loss on the futures contract reaches a point at which the margin on deposit does not satisfy margin requirements, the broker will require an increase in the margin.However, if the value of a position increases because of favorable price changes in the futures contract so that the margin deposit exceeds the required margin, the broker will pay the excess to the Fund.These subsequent payments, called “variation margin,” to and from the futures broker, are made on a daily basis as the price of the underlying assets fluctuate, making the long and short positions in the futures contract more or less valuable, a process known as “marking to the market.”The Fund expects to earn interest income on its initial and variation margin deposits. -9- The Fund will incur brokerage fees when it purchases and sells futures contracts.Positions taken in the futures markets are not normally held until delivery or cash settlement is required, but are instead liquidated through offsetting transactions that may result in a gain or a loss.While futures positions taken by the Fund will usually be liquidated in this manner, the Fund may instead make or take delivery of underlying securities whenever it appears economically advantageous for the Fund to do so.A clearing organization associated with the exchange on which futures are traded assumes responsibility for closing out transactions and guarantees that as between the clearing members of an exchange, the sale and purchase obligations will be performed with regard to all positions that remain open at the termination of the contract. Securities Index Futures Contracts.Purchases or sales of securities index futures contracts may be used in an attempt to protect the Fund’s current or intended investments from broad fluctuations in securities prices.A securities index futures contract does not require the physical delivery of securities, but merely provides for profits and losses resulting from changes in the market value of the contract to be credited or debited at the close of each trading day to the respective accounts of the parties to the contract.On the contract’s expiration date a final cash settlement occurs and the futures positions are simply closed out.Changes in the market value of a particular index futures contract reflect changes in the specified index of securities on which the future is based. By establishing an appropriate “short” position in index futures, the Fund may also seek to protect the value of its portfolio against an overall decline in the market for such securities.Alternatively, in anticipation of a generally rising market, the Fund can seek to avoid losing the benefit of apparently low current prices by establishing a “long” position in securities index futures and later liquidating that position as particular securities are in fact acquired.To the extent that these hedging strategies are successful, the Fund will be affected to a lesser degree by adverse overall market price movements than would otherwise be the case. Options on Futures Contracts.The Fund may purchase exchange-traded call and put options on futures contracts and write exchange-traded call options on futures contracts.These options are traded on exchanges that are licensed and regulated by the CFTC for the purpose of options trading.A call option on a futures contract gives the purchaser the right, in return for the premium paid, to purchase a futures contract (assume a “long” position) at a specified exercise price at any time before the option expires.A put option gives the purchaser the right, in return for the premium paid, to sell a futures contract (assume a “short” position), for a specified exercise price at any time before the option expires. The Fund will write options only on futures contracts that are “covered.”The Fund will be considered “covered” with respect to a put option it has written if, so long as it is obligated as a writer of the put, the Fund segregates with its custodian cash, U.S. government securities or liquid securities at all times equal to or greater than the aggregate exercise price of the puts it has written (less any related margin deposited with the futures broker).The Fund will be considered “covered” with respect to a call option it has written on a debt security future if, so long as it is obligated as a writer of the call, the Fund owns a security deliverable under the futures contract.The Fund will be considered “covered” with respect to a call option it has written on a securities index future if the Fund owns securities the price changes of which are, in the opinion of the Adviser, expected to replicate substantially the movement of the index upon which the futures contract is based. Upon the exercise of a call option, the writer of the option is obligated to sell the futures contract (to deliver a “long” position to the option holder) at the option exercise price, which will presumably be lower than the current market price of the contract in the futures market.Upon exercise of a put, the writer of the option is obligated to purchase the futures contract (deliver a “short” position to the option holder) at the option exercise price, which will presumably be higher than the current market price of the contract in the futures market.When the holder of an option exercises it and assumes a long futures position, in the case of a call, or a short futures position, in the case of a put, its gain will be credited to its futures margin account, while the loss suffered by the writer of the option will be debited to its account and must be immediately paid by the writer.However, as with the trading of futures, most participants in the options markets do not seek to realize their gains or losses by exercise of their option rights.Instead, the holder of an option will usually realize a gain or loss by buying or selling an offsetting option at a market price that will reflect an increase or a decrease from the premium originally paid. If the Fund writes options on futures contracts, the Fund will receive a premium but will assume a risk of adverse movement in the price of the underlying futures contract comparable to that involved in holding a futures position.If the option is not exercised, the Fund will realize a gain in the amount of the premium, which may partially offset unfavorable changes in the value of securities held in or to be acquired for the Fund.If the option is exercised, the Fund will incur a loss in the option transaction, which will be reduced by the amount of the premium it has received, but which will offset any favorable changes in the value of its portfolio securities or, in the case of a put, lower prices of securities it intends to acquire. -10- Options on futures contracts can be used by the Fund to hedge substantially the same risks as might be addressed by the direct purchase or sale of the underlying futures contracts.If the Fund purchases an option on a futures contract, it may obtain benefits similar to those that would result if it held the futures position itself.Purchases of options on futures contracts may present less risk in hedging than the purchase and sale of the underlying futures contracts since the potential loss is limited to the amount of the premium plus related transaction costs. The purchase of put options on futures contracts may be used as a means of hedging the Fund’s portfolio against a general decline in market prices.The purchase of a call option on a futures contract may represent a means of hedging the Fund’s portfolio against a market advance when the Fund is not fully invested. The writing of a call option on a futures contract constitutes a partial hedge against declining prices of the underlying securities.If the futures price at expiration is below the exercise price, the Fund will retain the full amount of the option premium, which provides a partial hedge against any decline that may have occurred in the value of the Fund’s holdings of securities.The writing of a put option on a futures contract is analogous to the purchase of a futures contract in that it hedges against an increase in the price of securities the Fund intends to acquire.However, the hedge is limited to the amount of premium received for writing the put. Limitations on Purchase and Sale of Futures Contracts and Options on Futures Contracts.Options and futures can be volatile instruments and involve certain risks.If the Adviser applies a hedge at an inappropriate time or judges market movements incorrectly, options and futures strategies may lower the Fund’s return.The Fund could also experience losses if the prices of its options and futures positions were poorly correlated with its other investments, or if it could not close out its position because of an illiquid market.The Fund will not engage in transactions in futures contracts and related options for speculation.In addition, the Fund will not purchase or sell futures contracts or related options unless either (1) the futures contracts or options thereon are purchased for “bona fide hedging” purposes (as defined under the CFTC regulations) or (2) if purchased for other purposes, the sum of the amounts of initial margin deposits on the Fund’s existing futures and premiums required to establish non-hedging positions, less the amount by which any such options positions are “in-the-money” (as defined under CFTC regulations) would not exceed 5% of the liquidation value of the Fund’s total assets.In instances involving the purchase of futures contracts or the writing of put options thereonby the Fund, an amount of cash and cash equivalents, equal to the cost of such futures contracts or options written (less any related margin deposits), will be deposited in a segregated account with its custodian, thereby insuring that the use of such futures contracts and options is unleveraged.In instances involving the sale of futures contracts or the writing of call options thereon by the Fund, the securities underlying such futures contracts or options will at all times be maintained by the Fund or, in the case of index futures and related options, the Fund will own securities the price changes of which are, in the opinion of the Adviser, expected to replicate substantially the movement of the index upon which the futures contract or option is based. Forward Commitment & When-Issued Securities.The Fund may purchase securities on a when-issued basis or for settlement at a future date if the Fund holds sufficient assets to meet the purchase price.In such purchase transactions, the Fund will not accrue interest on the purchased security until the actual settlement.Similarly, if a security is sold for a forward date, the Fund will accrue the interest until the settlement of the sale.When-issued security purchases and forward commitments have a higher degree of risk of price movement before settlement due to the extended time period between the execution and settlement of the purchase or sale.As a result, the exposure to the counterparty of the purchase or sale is increased.Although the Fund would generally purchase securities on a forward commitment or when-issued basis with the intention of taking delivery, the Fund may sell such a security prior to the settlement date if the Adviser felt such action was appropriate.In such a case, the Fund could incur a short-term gain or loss. -11- Short Sales of Securities.The Fund may make short sales, which are transactions in which the Fund sells a security it does not own in anticipation of a decline in the market value of that security.To complete a short sale transaction, the Fund will borrow the security from a broker-dealer, which generally involves the payment of a premium and transaction costs.The Fund then sells the borrowed security to a buyer in the market.The Fund will then cover the short position by buying shares in the market either (i)at its discretion; or (ii) when called by the broker-dealer lender.Until the security is replaced, the Fund is required to pay the broker-dealer lender any dividends or interest that accrue during the period of the loan.In addition, the net proceeds of the short sale will be retained by the broker to the extent necessary to meet regulatory or other requirements, until the short position is closed out. The Fund will incur a loss as a result of the short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.The Fund will realize a gain if the security declines in price between those dates.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or expenses the Fund may be required to pay in connection with a short sale.When the Fund makes a short sale, the Fund will segregate liquid assets (such as cash, U.S. government securities or equity securities) on the Fund’s books and/or in a segregated account at the Fund’s custodian in an amount sufficient to cover the current value of the securities to be replaced as well as any dividends, interest and/or transaction costs due to the broker-dealer lender.In determining the amount to be segregated, any securities that have been sold short by the Fund will be marked tomarket daily.To the extent the market price of the security sold short increases and more assets are required to meet the Fund’s short sale obligations, additional assets will be segregated to ensure adequate coverage of the Fund’s short position obligations. In addition, the Fund may make short sales “against the box” i.e., when the Fund sells a security short when the Fund has segregated securities equivalent in kind and amount to the securities sold short (or securities convertible or exchangeable into such securities) and will hold such securities while the short sale is outstanding. The Fund will incur transaction costs, including interest, in connection with opening, maintaining and closing short sales against the box. Lending of Portfolio Securities.In order to generate additional income, the Fund may lend portfolio securities in an amount up to 33% of total Fund assets to broker-dealers, major banks or other recognized domestic institutional borrowers of securities that the Adviser has determined are creditworthy under guidelines established by the Trustees.In determining whether the Fund will lend securities, the Adviser will consider all relevant facts and circumstances.The Fund may not lend securities to any company affiliated with the Adviser.Each loan of securities will be collateralized by cash, securities or letters of credit.The Fund might experience a loss if the borrower defaults on the loan. The borrower at all times during the loan must maintain with the Fund cash or cash equivalent collateral, or provide to the Fund an irrevocable letter of credit equal in value to at least 100% of the value of the securities loaned.While the loan is outstanding, the borrower will pay the Fund any interest paid on the loaned securities, and the Fund may invest the cash collateral to earn additional income.Alternatively, the Fund may receive an agreed-upon amount of interest income from the borrower who has delivered equivalent collateral or a letter of credit.It is anticipated that the Fund may share with the borrower some of the income received on the collateral for the loan or the Fund will be paid a premium for the loan.Loans are subject to termination at the option of the Fund or the borrower at any time.The Fund may pay reasonable administrative and custodial fees in connection with a loan, and may pay a negotiated portion of the income earned on the cash to the borrower or placing broker.As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the collateral should the borrower fail financially. Lack of Diversification.The Fund is a non-diversified Fund, which means that it has not made an election to be a “diversified” investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).Many mutual funds elect to be “diversified” funds that, as to 75% of their assets, cannot invest more than 5% of their assets in any one security at any given time.A non-diversified fund is not subject to this limitation, and so it can hold a relatively small number of securities in its portfolio.Even a non-diversified fund has to have some diversification for tax purposes, though.Under the tax code, all mutual funds are required, at the end of each quarter of the taxable year, to have (i) at least 50% of the market value of the Fund’s total assets be invested in cash, U.S. government securities, the securities of other regulated investment companies and other securities, limited with respect to any one issuer limited for the purposes of this calculation to an amount not greater than (A) 5% of the value of the Fund’s total assetsor (B) 10% of the outstanding voting securities of the issuer and (ii) not more than 25% of the value of its total assets be invested in the securities of any one issuer (other than U.S. government securities or the securities of other regulated investment companies). -12- Subject to the requirements of the tax code and the Fund’s investment restrictions (see description below under “Investment Restrictions”), the Fund may make significant investments in the securities of a particular issuer, select companies in a particular industry, or select companies in a sector within a particular industry.Such a concentration of Fund investments exposes the Fund to additional risks, and greater potential for significant share price fluctuation.The Fund may or may not have a diversified portfolio of investments at any given time, and may have large amounts of assets invested in a very small number of companies, industries or securities.Such lack of diversification substantially increases market risks and the risk of loss associated with an investment in the Fund, because the value of each security will have a greater impact on the Fund’s performance and the value of each shareholder’s investment.When the value of a security in a non-diversified fund falls, it may have a greater impact on the Fund than it would have in a diversified fund. Temporary Defensive Positions.The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in an attempt to respond to adverse market, economic, political or other conditions.During such an unusual set of circumstances, the Fund may hold up to 100% of its portfolio in cash or cash equivalent positions.When the Fund takes a temporary defensive position, the Fund may not be able to achieve its investment objective. INVESTMENT RESTRICTIONS Fundamental Restrictions.The Fund has adopted the following “fundamental restrictions,” which cannot be changed without approval by holders of a majority of the out­stand­ing voting shares of the Fund.A “majority” for this pur­pose means the lesser of (i)67% of the Fund’s outstanding shares repre­sented in person or by proxy at a meeting at which more than 50% of its outstanding shares are represented, or (ii)more than 50% of its outstanding shares. FUNDAMENTAL RESTRICTIONS.As a matter of fundamental policy, the Fund may not: Issue senior securities, except as permitted by the 1940 Act; Borrow money, except to the extent permitted under the 1940 Act (including, without limitation, borrowing to meet redemptions).For purposes of this investment restriction, the entry into options, forward contracts, futures contracts, including those relating to indices, and options on futures contracts or indices shall not constitute borrowing; Pledge, mortgage or hypothecate its assets, except to the extent necessary to secure permitted borrowings and to the extent related to the deposit of assets in escrow in connection with writing covered put and call options and the purchase of securities on a when-issued or forward commitment basis and collateral and initial or variation margin arrangements with respect to options, forward contracts, futures contracts, including those relating to indices, and options on futures contracts or indices; Act as underwriter except to the extent that, in connection with the disposition of portfolio securities, the Fund may be deemed to be an underwriter under certain federal securities laws; Make loans, provided that the Fund may lend its portfolio securities in an amount up to 33% of total Fund assets, and provided further that, for purposes of this restriction, investment in U.S. Government obligations, short-term commercial paper, certificates of deposit, bankers’ acceptances and repurchase agreements shall not be deemed to be the making of a loan; Purchase or sell real estate or interests in real estate directly; provided, however, that the Fund may purchase and sell securities that are secured by real estate and securities of companies that invest or deal in real estate (including, without limitation, investments in REITs and mortgage-backed securities); or -13- Invest 25% or more of its total assets in securities of issuers in any particular industry.For purposes of this limitation, securities of the U.S. Government (including its agencies and instrumentalities), securities of state or municipal governments and their political subdivisions and investments in other registered investment companies are not considered to be issued by members of any industry. NON-FUNDAMENTAL RESTRICTIONS.The following investment limitations are not fundamental and may be changed without shareholder approval.As a matter of non-fundamental policy, the Fund may not: Purchase securities on margin; provided, however, that the Fund may obtain such short-term credits as may be necessary for the clearance of transactions, may make short sales to the extent permitted by the 1940 Act and may enter into options, forward contracts, futures contracts or indices options on futures contracts or indices; Make investments for the purpose of exercising control or management over a portfolio company; Invest in securities of other registered investment companies, except as permitted under the 1940 Act; Invest in commodities, except that the Fund may purchase and sell options, forward contracts, futures contracts, including those relating to indices, and options on futures contracts or indices and may purchase interests in equity securities issued by companies (including, without limitation, investment companies) that hold or invest in commodities; Invest in interests in oil, gas or other mineral exploration or development programs, although the Fund may invest in the common stock of companies that invest in or sponsor such programs; or Purchase warrants if as a result the Fund would then have more than 5% of its total net assets (taken at the lower of cost or current value) invested in warrants. With respect to the “fundamental” and “non-fundamental” investment restrictions above, if a percentage limitation is adhered to at the time of investment, a later increase or decrease in percentage resulting from any change in value or net assets will not result in a violation of such restriction (i.e., percentage limitations are determined at the time of purchase); provided, however, that the percentage limitations on borrowing under the Fund’s second fundamental investment restriction apply at all times. PORTFOLIO TRANSACTIONS AND BROKERAGE ALLOCATION Subject to the general supervision of the Trustees, the Adviser is responsible for, makes decisions with respect to, and places orders for all purchases and sales of portfolio securities for the Fund.The Adviser shall manage the Fund’s portfolio in accordance with the terms of the Investment Advisory Agreement by and between the Adviser and the Fund (the “Advisory Agreement”). The Advisory Agreement is described in detail under “Management and Administration”.The Adviser serves as investment adviser for a number of client accounts, including the Fund.Investment decisions for the Fund will be made independently from those for any other series of the Trust, if any, and for any other investment companies and accounts advised or managed by the Adviser. Brokerage Selection.In selecting brokers to be used in portfolio transactions, the Adviser’s general guiding principal is to obtain the best overall execution for each trade, which is a combination of price and execution.With respect to execution, the Adviser considers a number of judgmental factors, including, without limitation, the actual handling of the order, the ability of the broker to settle the trade promptly and accurately, the financial standing of the broker, the ability of the broker to position stock to facilitate execution, the Adviser’s past experience with similar trades and other factors that may be unique to a particular order.Recognizing the value of these judgmental factors, the Adviser may select brokers who charge a brokerage commission that is higher than the lowest commission that might otherwise be available for any given trade.The Adviser may not give consideration to sales of shares of the Fund as a factor in selecting brokers to execute portfolio transactions.The Adviser may, however, place portfolio transactions with brokers that promote or sell the Fund’s shares so long as such transactions are done in accordance with the policies and procedures established by the Trustees that are designed to ensure that the selection is based on the quality of the broker’s execution and not on the broker’s sales efforts.For the fiscal years ended April 30, 2010 and 2011, the Trust paid brokerage commissions of $123,620 and $120,597, respectively.For the fiscal year ended April 30, 2012, the Trust paid brokerage commissions of $104,309, of which $14,162 was paid to Matrix Capital Group, Inc. (the “Distributor”), of which Christopher Anci, the President of the Trust and the Portfolio Manager of the Fund, is a registered representative. For the fiscal year ended April 30, 2012, transactions in which the Fund used the Distributor as broker involved 27.90% of the aggregate dollar amount of transactions involving the payment of commissions and 13.58% of the aggregate brokerage commissions paid by the Fund. -14- Under Section 28(e) of the Securities Exchange Act of 1934 and as provided in the Advisory Agreement, the Adviser is authorized to cause the Fund to pay a brokerage commission in excess of what another broker might have charged for effecting the same transaction, in recognition of the value of brokerage and/or research services provided by the broker.The research received may include, without limitation: information on the United States and other world economies; information on specific industries, groups of securities, individual companies, political and other relevant news developments affecting markets and specific securities; technical and quantitative information about markets; analysis of proxy proposals affecting specific companies; accounting and performance systems that allow the Adviser to determine and track investment results; and trading systems that allow the Adviser to interface electronically with brokerage firms, custodians and other providers. Where a product or service has a mixed use among research, brokerage and other purposes, the Adviser will make a reasonable allocation according to the uses and will pay for the non-research and non-brokerage functions in cash using its own funds. The research and investment information services described above make available to the Adviser for its analysis and consideration the views and information of individuals and research staffs of other securities firms.These services may be useful to the Adviser in connection with advisory clients other than the Fund and not all such services may be useful to the Adviser in connection with the Fund.Although such information may be a useful supplement to the Adviser’s own investment information in rendering services to the Fund, the value of such research and services is not expected to reduce materially the expenses of the Adviser in the performance of its services under the Advisory Agreement and will not reduce the management fees payable to the Adviser by the Fund. The Fund may invest in securities traded in the over-the-counter market.Transactions in the over-the-counter market are generally principal transactions with dealers and the costs of such transactions involve dealer spreads rather than brokerage commissions.The Fund, where possible, deals directly with the dealers who make a market in the securities involved except in those circumstances where better prices and/or execution are available elsewhere.When a transaction involves exchange listed securities, the Adviser considers the advisability of effecting the transaction with a broker that is not a member of the securities exchange on which the security to be purchased is listed or effecting the transaction in the institutional market. Aggregated Trades.While investment decisions for the Fund are made independently of the Adviser’s other client accounts, the Adviser’s other client accounts may invest in the same securities as the Fund.To the extent permitted by law, the Adviser may aggregate the securities to be sold or purchased for the Fund with those to be sold or purchased for other investment companies or accounts in executing transactions.When a purchase or sale of the same security is made at substantially the same time on behalf of the Fund and another investment company or account, the transaction will be averaged as to price and available investments allocated as to amount in a manner that the Adviser believe to be equitable to the Fund and such other investment company or account.In some instances, this investment procedure may adversely affect the price paid or received by the Fund or the size of the position obtained or sold by the Fund. Portfolio Turnover.The annualized portfolio turnover rate for the Fund is calculated by dividing the lesser of purchases or sales of portfolio securities for the reporting period by the monthly average value of the portfolio securities owned during the reporting period.The calculation excludes all securities whose maturities or expiration dates at the time of acquisition are one year or less.Portfolio turnover of the Fund may vary gre0y from year to year as well as within a particular year, and may be affected by cash requirements for redemption of shares and by requirements that enable the Fund to receive favorable tax treatment.Portfolio turnover will not be a limiting factor in making Fund decisions, and the Fund may engage in short-term trading to achieve its investment objectives.The Fund’s portfolio turnover rate for the fiscal year ended April 30, 2011 and 2012 was 104.59% and 117.09%, respectively. -15- PORTFOLIO HOLDINGS DISCLOSURE The Board of Trustees of the Trust has adopted policies to govern the circumstances under which disclosure regarding securities held by the Fund and disclosure of purchases and sales of such securities, may be made to shareholders of the Trust or other persons.These policies include the following: · Public disclosure regarding the securities held by the Fund (“Portfolio Securities”) on a given day will not be made until the close of the next business day at least 24 hours after such day. · Public disclosure regarding the Fund’s Portfolio Securities is made quarterly through the Fund’s Form N-Q and Semi-Annual and Annual Reports (“Official Reports”).Other than the Official Reports, shareholders and other persons generally may not be provided with information regarding Portfolio Securities held, purchased or sold by the Fund. · Information regarding Portfolio Securities, and other information regarding the investment activities of the Portfolios, may be disclosed to rating and ranking organizations for use in connection with their rating or ranking of the Trust or the Fund, but only if such disclosure has been publicly disclosed or approved in writing by the Chief Compliance Officer of the Trust (the “CCO”).The CCO will not approve arrangements prior to public disclosure unless persons receiving the information provide assurances that the information will not be used for inappropriate trading in Fund shares. · The Trust’s policy relating to disclosure of the Trust's holdings of Portfolio Securities does not prohibit: (i) disclosure of information to the Trust's investment adviser or to other Trust service providers, including but not limited to the Trust's administrator, distributor, custodian, legal counsel and auditors as identified in the Prospectus and this SAI, financial printers such as FilePoint EDGAR Services or to brokers and dealers through which the Trust purchases and sells Portfolio Securities; and (ii) disclosure of holdings of or transactions in Portfolio Securities by the Fund that is made on the same basis to all Fund shareholders.This information is disclosed to third parties under conditions of confidentiality. “Conditions of confidentiality” include (i) confidentiality clauses in written agreements, (ii) confidentiality implied by the nature of the relationship (e.g., attorney-client relationship), (iii) confidentiality required by fiduciary or regulatory principles (e.g., custody relationships), and (iv) understandings or expectations between the parties that the information will be kept confidential. · The CCO is required to approve any arrangements other than disclosure to service providers under which information relating to Portfolio Securities held, purchased or sold by the Fund is disclosed to a shareholder or other person before disclosure in the Official Reports.In making such a determination, the CCO may consider, among other things, the information to be disclosed, the timing of the disclosure, the intended use of the information, whether thearrangement is reasonably necessary to aid in conducting the ongoing business of the Fund, and whether the arrangement will adversely affect the Trust, the Fund or its shareholders.The CCO will not approve such arrangements unless persons receiving the information provide assurances that the information will not be used for inappropriate trading in Fund shares. · The CCO shall inform the Board of Trustees of any special portfolio holdings disclosure arrangements that are approved by the CCO, and the rationale supporting approval. · Neither the Trust's investment adviser nor the Trust (or any affiliated person, employee, officer, trustee or director of the investment adviser or the Trust) may receive any direct or indirect compensation in consideration of the disclosure of information relating to Portfolio Securities held, purchased or sold by the Fund. -16- DESCRIPTION OF THE TRUST The Trust, which is a statutory trust organized under Delaware law on February 25, 2005, is an open-end management investment company.The Trust’s Declaration of Trust (“Trust Instrument”) authorizes the Trustees to divide shares into series, each series relating to a separate portfolio of investments, and to classify and reclassify any unissued shares into one or more classes of shares of each such series.The Trust currently offers only one series of shares, The USX China Fund, which has two classes of shares, Class A shares and Class C shares.Each class represents interests in the same portfolio of investments and has the same rights, but the classes differ with respect to sales loads and ongoing expenses.The number of shares in the Trust shall be unlimited.The Trustees may classify and reclassify the shares of the Fund into additional classes of shares at a future date.When issued for payment as described in the Prospectus and this SAI, shares of the Fund will be fully paid and non-assessable and shall have no preemptive or conversion rights. In the event of a liquidation or dissolution of the Trust or an individual series, such as the Fund, shareholders of a particular series would be entitled to receive the assets available for distribution belonging to such series.Shareholders of a series are entitled to participate equally in the net distributable assets of the particular series involved on liquidation, based on the number of shares of the series that are held by each shareholder.If there are any assets, income, earnings, proceeds, funds or payments, that are not readily identifiable as belonging to any particular series, the Trustees shall allocate them among any one or more of the series as they, in their sole discretion, deem fair and equitable. Shareholders are entitled to one vote for each full share and a fractional vote for each fractional share held.Shares have non-cumulative voting rights, which means that the holders of more than 50% of the shares voting for the election of Trustees can elect 100% of the Trustees, and in this event, the holders of the remaining shares voting will not be able to elect any Trustees.Rights of shareholders cannot be modified by less than a majority vote. The Trustees will hold office indefinitely, except that:(1) any Trustee may resign or retire and (2)any Trustee may be removed: (a) any time by written instrument signed by at least two-thirds of the number of Trustees prior to such removal; (b) at any meeting of shareholders of the Trust by a vote of two-thirds of the outstanding shares of the Trust; or (c) by a written declaration signed by shareholders holding not less than two-thirds of the outstanding shares of the Trust.In case a vacancy or an anticipated vacancy on the Board of Trustees shall for any reason exist, the vacancy shall be filled by the affirmative vote of a majority of the remaining Trustees, subject to certain restrictions under the 1940 Act. The Trust Instrument provides that the Trustees will not be liable in any event in connection with the affairs of the Trust, except as such liability may arise from a Trustee’s bad faith, willful misfeasance, gross negligence or reckless disregard of duties.It also provides that all third parties shall look solely to the Trust property for satisfaction of claims arising in connection with the affairs of the Trust.With the exceptions stated, the Trust Instrument provides that a Trustee or officer is entitled to be indemnified against all liability in connection with the affairs of the Trust. The Trust will not hold an annual shareholders’ meeting unless required by law.There will normally be no annual meeting of shareholders in any year in which the election of Trustees by shareholders is not required by the 1940 Act.As set forth in the Trust’s Amended and Restated By-Laws, shareholders of the Trust have the right, under certain conditions, to call a special meeting of shareholders, including a meeting to consider removing a Trustee. BOARD OF TRUSTEES, OFFICERS AND PRINCIPAL SHAREHOLDERS The Trustees are responsible for the management and supervision of the Fund.The Trustees approve all significant agreements between the Trust, on behalf of the Fund, and those companies that furnish services to the Fund; review performance of the Fund; and oversee activities of the Fund.This section of the SAI provides information about the persons who serve as Trustees and Officers to the Trust and Fund, respectively, as well as the entities that provide services to the Fund. -17- Trustees and Officers.Following are the Trustees and Officers of the Trust, their age and address, their present position with the Trust or the Fund, and their principal occupation during the past five years.As described above under “Description of the Trust”, each of the Trustees of the Trust will generally hold office indefinitely.The Officers of the Trust will hold office indefinitely, except that:(1) any Officer may resign or retire and (2)any Officer may be removed any time by written instrument signed by at least two-thirds of the number of Trustees prior to such removal.In case a vacancy or an anticipated vacancy on the Board of Trustees shall for any reason exist, the vacancy shall be filled by the affirmative vote of a majority of the remaining Trustees, subject to certain restrictions under the 1940 Act. Those Trustees who are “interested persons” (as defined in the 1940 Act) by virtue of their affiliation with either the Trust or the Adviser, are indicated in the table. Name, Address and Age Position(s) Held with Trust Length of Service Principal Occupation(s) During Past 5 Years Number ofFunds Overseen Other Directorships Independent Trustees Art Falk 420 Lexington Avenue Suite 601 New York, NY10170 Age 74 Trustee Since June 25, 2011 Mr. Falk has been the President of Murray Hill Financial Marketing, a financial marketing consulting firm, since 1990. One None Thomas Krausz 420 Lexington Avenue Suite 601 New York, NY10170 Age 67 Trustee Since June 25, 2011 Mr. Krausz has been a management consultant to private enterprises since 2007. From 2005 to 2007 he was the Chief Technology Officer for IDT Ventures, a venture capital and business development firm. Prior to 2005, he was President of Mentorcom Services, Inc., a consulting and services company focusing on networking and web development. One None Tom M. Wirtshafter 420 Lexington Avenue Suite 601 New York, NY10170 Age 57 Trustee Since June 25, 2011 Mr. Wirtshafter has been the President of each of American Portfolios Financial Services, a broker-dealer, and American Portfolios Advisors, an investment adviser, since 2009. From 2005 to 2008 Mr. Wirtshafter was a business consultant. Prior to 2005 he served in executive and consulting roles for various companies in the financial services industry. One None Interested Trustee* Christopher Anci 420 Lexington Avenue Suite 601 New York, NY10170 Age 44 Trustee, President and Principal Executive Officer Since June 25, 2011 Mr. Anci is managing member of the Adviser and has held various positions with Matrix Capital Group, Inc., the Fund’s underwriter, since 1996 (its President since 1/2004); President of LM Anderson Securities, a broker-dealer, since 2/2002. One None Officers David Ganley 630 Fitzwatertown Road Willow Grove, Pennsylvania 19090 Age 65 Chief Compliance Officer, Secretary and Treasurer Since Inception Mr. Ganley has been the Senior Vice President of Matrix Capital Group since January 2005.He has been associated with its Mutual Fund operating division, Matrix 360 Administration, LLC, since January 2005. N/A N/A Larry Beaver 630 Fitzwatertown Road Willow Grove, PA 19090 Age 42 Assistant Treasurer Since March 2007 Mr. Beaver has been the Director of Fund Accounting & Administration for Matrix 360 Administration, LLC, a mutual fund operating division of Matrix Capital Group, since February 2005. N/A N/A * The Interested Trustee is an Interested Trustee because he is an officer and employee of the Adviser. -18- Board Structure The Trust’s Board of Trustees includes three independent Trustees and one interested Trustee, Mr. Anci. The Trustees have determined that, given the current and historical small size of the Fund and the fact that there is a single fund of the Trust, the Trust’s current leadership structure is appropriate, as it allows Trust management to communicate with each independent Trustee as and when needed, and permits each independent Trustee to be involved in each committee of the Board (each a “Committee”) as well as each Board function.With respect to risk oversight, the Board holds four regular meetings each year to consider and address matters involving the Trust and the Fund. During these meetings, the Board receives reports from the Fund’s administrator, transfer agent and distributor, and Trust management, including the Trust’s President, Mr. Anci, and the Trust’s Chief Compliance Officer, David Ganley, on regular quarterly items and, where appropriate and as needed, on specific issues.As part of its oversight function, the Board also may hold special meetings or communicate directly with the Trust’s officers to address matters arising between regular meetings. The Board has established a committee structure that includes an Audit Committee, a Nominating Committee and a Proxy Voting Committee (discussed in more detail below). Each of these Committees is comprised entirely of independent Trustees. Qualification of Trustees The Board has considered each Trustee's experience, qualifications, attributes and skills in light of the Board’s function and the Trust’s business and structure, and has determined that each Trustee possesses experience, qualifications, attributes and skills that enable the Trustee to be an effective member of the Board.In this regard, the Board has considered the following specific experience, qualifications, attributes and/or skills for each Trustee: Art Falk For over 20 years, Mr. Falk has been the President of Murray Hill Financial Marketing, a financial marketing consulting firm. Murray Hill provides consulting services on the development of mutual funds and similar investment products. Thomas Krausz Mr. Krausz has held numerous consulting and management positions, including as Chief Technology Officer for IDT Ventures, which provides venture capital and business development resources for domestic and international companies. Prior to his experience at IDT Ventures, Mr. Krausz was President of Mentorcom Services Inc., a consulting and services company focusing on networking and web development, and spent more than 20 years as an employee and then officer of IMI Systems, Inc., a computer consulting services company. Tom M. Wirtshafter Mr. Wirtshafter has more than 30 years’ experience managing and operating a wide range of financial services companies, and is currently the President of American Portfolios Financial Services, a broker-dealer, and American Portfolios Advisors, an investment adviser. Christopher Anci Mr. Anci has been affiliated with Matrix Capital Group, Inc. since 1996, and since that time has facilitated the expansion of its business in the fund services, investment advisory and broker-dealer areas. The Board has determined that each of the Trustees’ careers and background, combined with their interpersonal skills and general understanding of financial and other matters, enable the Trustees to effectively participate in and contribute to the Board’s functions and oversight of the Trust.References to the qualifications, attributes and skills of Trustees are pursuant to requirements of the Securities and Exchange Commission (the “SEC”), do not constitute holding out the Board or any Trustee as having any special expertise or experience, and shall not impose any greater responsibility on any such person or on the Board by reason thereof. -19- Trustee Standing Committees.The Trustees have established the following standing committees: Audit Committee:All of the Independent Trustees are members of the Audit Committee.The Audit Committee oversees the Fund’s accounting and financial reporting policies and practices, reviews the results of the annual audits of the Fund’s financial statements, and interacts with the Fund’s independent auditors on behalf of all the Trustees.The Audit Committee also serves as the Trust’s qualified legal compliance committee.The Audit Committee operates pursuant to an Audit Committee Charter and meets periodically as necessary.The Audit Committee met three times during the fiscal year ended April 30, 2012. Nominating Committee:All of the Independent Trustees are members of the Nominating Committee.The Nominating Committee nominates, selects and appoints independent trustees to fill vacancies on the Board of Trustees and to stand for election at meeting of the shareholders of the Trust.The Nominating Committee generally will not consider nominees recommended by shareholders of the Trust.The Nominating Committee meets only as necessary and did not meet during the fiscal year ended April 30, 2012. Proxy Voting Committee:All of the Independent Trustees are members of the Proxy Voting Committee.The Proxy Voting Committee will determine how the Fund should cast its vote, if called upon by the Board or the Adviser, when a matter with respect to which the Fund is entitled to vote presents a conflict between the interests of the Fund’s shareholders, on the one hand, and those of the Fund’s Adviser, principal underwriter or an affiliated person of the Fund, its investment adviser or principal underwriter, on the other hand.The Proxy Voting Committee will also review the Trust’s Proxy Voting Policy and recommend any changes to the Board as it deems necessary or advisable.The Proxy Voting Committee meets only as necessary and did not meet during the fiscal year ended April 30, 2012. Fair Value Committee.In addition to the foregoing Committees established by the Board, the Trust has also established a Fair Value Committee.Art Falk, Christopher Anci and David Ganley are members of the Fair Value Committee.The Fair Value Committee oversees the valuation of restricted securities and any other security that may be purchased for the Trust’s portfolio for which a readily available market quotation is not available and implements guidelines and instructions adopted by the Board regarding the valuation of restricted securities held by the Fund focusing on such important factors, among others, as valuation, liquidity and availability of relevant information. The Fair Value Committee reviews relevant market conditions for any restricted security held by the Fund on a daily basis to determine the appropriate value for such restricted security.The Fair Value Committee met 20 times in the fiscal year ended April 30, 2012. -20- Beneficial Equity Ownership Information.The table below shows for each Trustee, the amount of Fund equity securities beneficially owned by each Trustee, and the aggregate value of all investments in equity securities of the Fund complex, as of a valuation date of December 31, 2011 and stated as one of the following ranges:A None; B $1-$10,000; C $10,001-$50,000; D $50,001-$100,000; and E over $100,000. Name of Trustee* Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen By Trustee in Family of Investment Companies Class of Shares Independent Trustees Art Falk A A N/A Thomas Krausz A A N/A Tom M. Wirtshafter A A N/A Interested Trustees Christopher Anci A A N/A * Each Trustee serves as a trustee to the one fund of the Trust. Compensation.Officers of the Trust and Trustees who are “interested persons” of the Trust or the Adviser will receive no salary or fees from the Trust.Each Trustee who is not an “interested person” receives a fee of$2,000 each year plus $250 per Board or committee meeting attended in person and $100 per meeting attended by telephone.The Trust reimburses each Trustee and officer for his or her travel and other expenses relating to attendance at such meetings. Name of Trustee** Aggregate Compensation From the Fund* Pension or Retirement Benefits Accrued As Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation From Fund and Fund Complex Paid to Trustees* Independent Trustees Art Falk None None Thomas Krausz None None Tom M. Wirtshafter None None Interested Trustee Christopher Anci None None None None * Figures are for the fiscal year ended April 30, 2012 ** Each of the Trustees serves as a Trustee to the one fund of the Trust. Control Persons and Principal Holders of Voting Securities.As of August 14, 2012, the Trustees and Officers of the Trust did not beneficially own any of the outstanding Class A or Class C shares of the Fund. As of the same date, the following shareholders of record owned more than 5% of the outstanding shares of beneficial interest of each class of the Fund.Except as provided below, no person is known by the Trust to be the beneficial owner of more than 5% of the outstanding shares of any class of the Fund as of August 14, 2012. Class A Shares Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent Sterne Agee & Leach 813 Shades Creek Parkway Birmingham, AL 35209 489,979.040 shares 41.94% JPW Investments 30 Morris Lane Texarkana, TX 174,566.299 shares 14.94% -21- Class C Shares Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent APEX Clearing Corp. 1700 Pacific Avenue, Suite 1400 Dallas, TX 75201 2,472.396 shares 31.74% Scottrade, Inc. 12800 Corporate Hill Drive St. Louis, MO 63131 1,932.782 shares 24.81% Sterne Agee & Leach 813 Shades Creek Parkway Birmingham, AL 35209 2,585.751 shares 33.19% MANAGEMENT AND ADMINISTRATION Investment Adviser.Matrix 360 Advisor, LLC, 420 Lexington Avenue, Suite 601, New York, New York 10170, serves as investment adviser to the Fund.Information about the Adviser and its duties and compensation as Adviser is contained in the Prospectus.The Adviser is a Delaware limited liability company and registered as an investment adviser under the Investment Advisers Act of 1940, as amended. The Adviser became the investment adviser for the Fund on March 15, 2011 pursuant to an Interim Investment Advisory Agreement.That agreement was superseded by the Advisory Agreement, which was approved by the Trustees on March 14, 2011 and by the shareholders of the Fund at a meeting held on June 17, 2011.The current Advisory Agreement is in effect for a two year period, after which the Advisory Agreement will be renewed on an annual basis subject to appropriate review and approval by the Trustees. Christopher Anci is the Managing Member of the Adviser. The Adviser is owned by Mr. Anci and Matrix 360 Holding LLC, of which Mr. Anci is a member. Mr. Anci is also the Chief Executive Officer of Matrix Capital Group, Inc., which is the principal underwriter and distributor of the Fund. The Adviser manages the Fund in accordance with the stated policies of the Fund, subject to the approval of the Trustees. Under the Advisory Agreement, the Adviser is not liable for any error of judgment or mistake of law or for any loss suffered by the Fund in connection with the performance of the Advisory Agreement, except a loss resulting from a breach of fiduciary duty with respect to the receipt of compensation for services; or a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Adviser in the performance of its duties; or from its reckless disregard of its duties and obligations under the Advisory Agreement. The Adviser will receive a monthly management fee equal to an annual rate of 1.25% of the Fund’s net assets.In addition, the Adviser and the Fund have entered into an Expense Limitation Agreement under which the Adviser has agreed to waive or reduce its fees and to assume other expenses of the Fund, if necessary, in an amount that limits annual operating expenses (exclusive of interest, taxes, brokerage fees and commissions, extraordinary expenses and payments, if any, under the Rule 12b-1 Plan) to not more than 2.00% of the average daily net assets of the Fund through October 1, 2012.As a result, the Fund’s “Total Annual Fund Operating Expenses” (excluding interest, taxes, brokerage fees and commissions and extraordinary expenses) will be limited to 2.25% for Class A shares and 3.00% for Class C shares, as indicated in the Prospectus.It is expected that the contractual agreement will continue from year-to-year provided such continuance is approved by the Board of Trustees of the Fund. -22- In addition to the management fee described above, the Adviser may also receive certain benefits from its management of the Fund in the form of brokerage or research services received from brokers under arrangements under Section 28(e) of the 1934 Act and the terms of the Advisory Agreement.For a description of these potential benefits, see the description under “Portfolio Transactions And Brokerage Allocation Brokerage Selection.” The Adviser did not receive any compensation from the Fund during the fiscal year ended April 30, 2012, after the Adviser waived fees in the amount of $48,803 and reimbursed the Fund in the amount of $159,563. After becoming investment adviser to the Fund on March 15, 2011, the Adviser did not receive any compensation from the Fund during the fiscal year ended April 30, 2011, after waiving $12,199 and reimbursing the Fund $11,287. From August 1, 2007 until March 15, 2011 Parr Financial Group, LLC (“Parr”) served as investment adviser to the Fund, and from March 15, 2011 until January 31, 2012, Parr served as investment sub-adviser to the Fund. For the fiscal year ended April 30, 2010, the Fund paid fees to Parr, who was at the time the investment adviser to the Fund, in the amount of $92,455 (after Parr waived $126,540). For the period from May 1, 2010 until March 15, 2011, the Fund paid fees to Parr in the amount of $523 (after Parr waived $149,794). For the period from March 15, 2011 to April 30, 2011, the Adviser paid Parr $3,415 for its sub-advisory services to the Fund. For the period from May 1, 2011 to January 31, 2012,Parrdid not receive any compensationfor its sub-advisory services to the Fund. Portfolio Manager.The Fund’s portfolio manager is Christopher Anci, who is responsible for the day to day management of the Fund. As of July 31, 2012, Mr. Anci does not own any shares of the Fund; manage any assets in any other registered investment company, pooled investment vehicle or other account; or receive any compensation for his portfolio management services to the Fund; provided, however, that Mr. Anci may receive profits as an owner of the Adviser as assets of the Fund increase. Conflicts of Interests.In the event Mr. Anci manages accounts other than the Fund, Mr. Anci’s management of such accounts may give rise to potential conflicts of interest in connection with his management of the Fund’s investments, on the one hand, and the investments of the other accounts (the “Other Accounts”), on the other.The Other Accounts might have similar investment objectives as the Fund, track the same indices the Fund tracks or otherwise hold, purchase or sell securities that are eligible to be held, purchased or sold by the Fund.While the portfolio manager’s management of other accounts may give rise to the following potential conflicts of interest, the Adviser does not believe that such conflicts, if any, would be material or, to the extent any such conflicts would be material, the Adviser believes that it has designed policies and procedures that are designed to manage those conflicts in an appropriate way. · Knowledge of the Timing and Size of Fund Trades:A potential conflict of interest may arise as a result of the portfolio manager’s day-to-day management of the Fund.The portfolio manager knows the size and timing of trades for the Fund and the Other Accounts, and may be able to predict the market impact of Fund trades.It is theoretically possible that the portfolio manager could use this information to the advantage of Other Accounts it manages and to the possible detriment of the Fund, or vice versa. · Investment Opportunities:The Adviser may provide investment supervisory services for a number of investment accounts that have varying investment guidelines.Differences in the compensation structures of the Adviser’s various accounts may give rise to a conflict of interest by creating an incentive for the Adviser to allocate the investment opportunities it believes might be the most profitable to the client accounts that may benefit the most from the investment gains. Administrator.Matrix 360 Administration, LLC (“Matrix”), with principal offices at 630 Fitzwatertown Road, Building A, 2nd Floor, Willow Grove, Pennsylvania 19090-1904, provides accounting, administrative, transfer agency, dividend disbursing agency and shareholder servicing agency services for the Trust pursuant to an Investment Company Services Agreement (the “Services Agreement”). Under the Services Agreement, Matrix is responsible for a wide variety of functions, including but not limited to: (a) Fund accounting services; (b) financial statement preparation; (c) valuation of the Fund's portfolio securities; (d) pricing the Fund's shares; (e) assistance in preparing tax returns; (f) preparation and filing of required regulatory reports; (g) communications with shareholders; (h) coordination of Board and shareholder meetings; (i) monitoring the Fund's legal compliance; (j) maintaining shareholder account records. -23- Under the Services Agreement, the Trust pays Matrix a base fee of $75,000 per year; plus an additional fee when assets exceed $20 million at the following rate: 0.10% on daily net assets between $20 million and $50 million; 0.075% on the next $50 million of daily net assets; 0.050% on the next $100 million of daily net assets; and 0.030% in excess of $200 million of daily net assets Prior to August 1, 2010, the Trust was party to an investment company services agreement substantially similar to the Services Agreement (the “Prior Services Agreement”) with Matrix Capital Group, Inc. For the fiscal year ended April 30, 2010, the Trust paid fees of $87,742 to Matrix Capital Group, Inc. under the Prior Services Agreement. For the fiscal year ended April 30, 2011, the Trust paid fees of $87,284 to Matrix. For the fiscal year ended April 30, 2012, the Trust paid fees of $88,459 to Matrix. Distributor.Matrix Capital Group, Inc. acts as the principal underwriter and distributor of the Fund’s shares for the purpose of facilitating the registration of shares of the Fund under state securities laws and to assist in sales of Fund shares pursuant to a Distribution Agreement (the “Distribution Agreement”) approved by the Trustees.The Distributor is a broker-dealer registered with the SEC and a member in good standing of the Financial Industry Regulatory Authority, Inc. and maintains, at its own expense, its qualification as a broker-dealer under all applicable federal or state laws in those states that the Fund shall from time to time identify to the Distributor as states in which it wishes to offer its shares for sale, in order that state registrations may be maintained for the Fund.Shares of the Fund are sold on a continuous basis. The distribution agreement between the Fund and the Distributor requires the Distributor to use all reasonable efforts in connection with the distribution of the Fund's shares. However, the Distributor has no obligation to sell any specific number of shares and will only sell shares for orders it receives.Under the Distribution Agreement, the Distributor shall be paid $7,200 per year for its services.For the fiscal years ended April 30, 2010, 2011 and 2012, the Trust paid fees to the Distributor of $2,400 (after the Distributor waived $4,800), $7,200 and $7,200 respectively.The Distribution Agreement may be terminated by either party upon 60-days’ prior written notice to the other party. David Ganley, an affiliated person of the Fund, is also an affiliated person of Matrix, the Distributor and the Adviser. The Fund has adopted a Distribution Plan (“Plan”) pursuant to Rule 12b-1 of the 1940 Act (see “Administration – Distribution of Shares” in the Prospectus and “Purchases, Redemptions and Special Shareholder Services – Additional Information” below).As required by Rule 12b-1, the Plan (together with the Distribution Agreement) was approved by the Trustees and separately by a majority of the Trustees who are not interested persons of the Trust and who have no direct or indirect financial interest in the operation of the Plan and the Distribution Agreement.The Plan provides that the Trust’s Treasurer shall provide to the Trustees, at least quarterly, a written report of the amounts expended pursuant to the Plan and the purposes of such expenditures. The Board of Trustees has determined that a consistent cash flow resulting from the sale of new shares is necessary and appropriate to meet Fund redemptions and to take advantage of buying opportunities for the Fund without having to make unwarranted liquidations of portfolio securities.Other potential benefits of the Plan to the Fund include improved shareholder services, savings to the Fund in transfer agency fees as a percentage of assets (unless and until the Fund has a sufficient number of accounts to exceed the minimum monthly transfer agency fees), savings to the Fund in certain operating expenses, benefits to the investment process through growth and stability of assets, and maintenance of a financially healthy management organization.The continuation of the Plan must be considered by the Trustees annually. Under the Plan, the Fund may use 12b-1 fees to compensate broker-dealers (including, without limitation, the Distributor) for sales of Fund shares, or for other expenses associated with distributing Fund shares.The Fund may expend up to 1.00% for Class C shares and up to 0.25% for Class A shares of the Fund’s average daily net assets annually to pay for any activity primarily intended to result in the sale of shares of the Fund and the servicing of shareholder accounts, provided that the Trustees have approved the category of expenses for which payment is being made.Under ordinary circumstances, the Fund expects sales of Fund shares to involve a payment to broker-dealers; however, certain sales of Fund shares (e.g. sales to:(1) to current and retired officers and Trustees of the Trust; to clients (including custodial, agency, advisory and trust accounts) and current and retired officers and employees of the Adviser; to officers and employees of Matrix; to persons associated with law firms, consulting firms and others providing services to the Trust; and to such persons’ spouses, parents, siblings and lineal descendants and their beneficial accounts; or (2) to investors purchasing amounts of Class A shares greater than $3 million) may be made with or without remitting compensation to any broker-dealer. -24- Payments under the Plan for the fiscal year ended April 30, 2012 totaled $19,009.These payments were spent primarily on compensation to broker-dealers for the sale of the Fund’s shares ($6,887), compensation to the Distributor for its distribution services ($3,982) and on reimbursement to the Fund’s then-current investment sub-adviser for marketing expenses ($8,140). Compensation to Affiliated Underwriters for the Fiscal Year Ended April 30, 2012 Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption or Repurchases Brokerage Commissions Other Compensation* Matrix Capital Group, Inc. $0 $0 * As stated above, the Distributor received $7,200 during the fiscal year ended April 30, 2012 for its services under the Distribution Agreement. Custodian.Fifth Third Bank, 38 Fountain Square Plaza, Cincinnati, Ohio 45263, serves as custodian for the Fund’s assets.The Custodian acts as the depository for the Fund, safekeeps its portfolio securities, collects all income and other payments with respect to portfolio securities, disburses monies at the Fund’s request and maintains records in connection with its duties as Custodian.For its services as Custodian, the Custodian is entitled to receive from the Administrator an annual fee based on the average net assets of the Fund held by the Custodian plus additional out of pocket and transaction expenses incurred by the Fund. Independent Registered Public Accounting Firm.The Trustees have selected the firm of Sanville & Company, 1514 Old York Road, Abington, PA 19001, to serve as independent registered public accountants for the Fund for the current fiscal year and to audit the annual financial statements of the Fund, prepare the Fund’s federal, state and excise tax returns, and consult with the Fund on matters of accounting and federal and state income taxation. Independent registered public accountants will audit the financial statements of the Fund at least once each year.Shareholders will receive annual audited and semi-annual (unaudited) reports when published and written confirmation of all transactions in their account.A copy of the most recent Annual Report will accompany the SAI whenever a shareholder or a prospective investor requests it. Legal Counsel.Kilpatrick Townsend & Stockton LLP, 1001 West Fourth Street, Winston-Salem, NC 27101, serves as legal counsel to the Trust and the Fund. CODE OF ETHICS The Trust, the Adviser and the Distributor each have adopted a code of ethics, as required by applicable law, which is designed to prevent affiliated persons of the Trust, the Adviser and the Distributor from engaging in deceptive, manipulative, or fraudulent activities in connection with securities held or to be acquired by the Fund (which may also be held by persons subject to a code).Each code permits the applicable entity’s employees and officers to invest in securities, subject to certain restrictions and pre-approval requirements.In addition, the Trust’s and Adviser’s codes requires that portfolio managers and other investment personnel of the Adviser report their personal securities transactions and holdings, which are reviewed for compliance with the code of ethics. -25- PROXY VOTING POLICIES The Trust has adopted a proxy voting and disclosure policy that delegates to the Adviser the authority to vote proxies for the Fund, subject to oversight of the Trustees.Copies of the Trust’s Proxy Voting and Disclosure Policy and the Adviser’s Proxy Voting Policy and Procedures are included as Appendix B to this SAI. Each year the Fund is required to file Form N-PX stating how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, within 60 days after the end of such period.Information regarding how the Fund voted proxies as set forth in its most recent filing of Form N-PX will be available (1) without charge, upon request, by calling the Fund at 877.244.6235; and (2)on the SEC’s website at http://www.sec.gov. PURCHASES, REDEMPTIONS AND SPECIAL SHAREHOLDER SERVICES Purchases.Reference is made to “Purchasing Shares” in the Prospectus for more information concerning how to purchase shares.Specifically, potential investors should refer to the Prospectus for information regarding purchasing shares by mail or bank wire, and for information regarding telephone orders.Potential investors should also refer to the Prospectus for information regarding the Fund’s two classes of shares, Class A and Class C shares, and their respective fees and expenses.The Prospectus also describes the Fund’s automatic investment plan and certain rights reserved by the Fund with respect to orders for Fund shares.The following information supplements the information regarding share purchases in the Prospectus: Pricing of Orders.Shares of the Fund will be offered and sold on a continuous basis.The purchase price of shares of the Fund is based on the net asset value next determined after the order is received, subject to the order being accepted by the Fund in good form.Net asset value is normally determined at 4:00 p.m. Eastern time, as described under “Net Asset Value” below.Notwithstanding the foregoing, Class A shares are generally subject to an initial sales load as described in the Prospectus. Regular Accounts.The regular account allows for voluntary investments to be made at any time.Available to individuals, custodians, corpora­tions, trusts, estates, corporate retirement plans and others, investors are free to make additions and withdrawals to or from their account as often as they wish.When an investor makes an initial investment in the Fund, a shareholder account is opened in accordance with the investor’s registra­tion instructions.Each time there is a transaction in a shareholder account, such as an additional investment or the reinvestment of a dividend or distribution, the shareholder will receive a confirmation statement showing the current transaction and all prior transactions in the shareholder account during the calendar year to date, along with a summary of the status of the account as of the transaction date. Purchases in Kind.The Fund may accept securities in lieu of cash in payment for the purchase of shares in the Fund.The acceptance of such securities is at the sole discretion of the Adviser based upon the suitability of the securities accepted for inclusion as a long-term investment of the Fund, the marketability of such securities, and other factors that the Adviser may deem appropriate.If accepted, the securities will be valued using the same criteria and methods as described in “Investing in the Fund - Determining the Fund’s Net Asset Value” in the Prospectus. Share Certificates.The Fund normally does not issue stock certificates.Evidence of ownership of shares is provided through entry in the Fund’s share registry.Investors will receive periodic account statements (and, where applicable, purchase confirmations) that will show the number of shares owned. -26- Redemptions.Reference is made to “Redeeming Shares” in the Prospectus for more information concerning how to redeem shares.Specifically, investors wishing to redeem shares in the Fund should refer to the Prospectus for information regarding redeeming shares by mail, telephone/fax or bank wire.The Prospectus also describes contingent deferred sales charges (“CDSCs”) that apply to purchases of Class C shares of the Fund and to certain purchases of Class A shares of the Fund.The Prospectus also describes the Fund’s policy regarding accounts that fall below the Fund’s required minimums, redemptions in kind, signature guarantees and other information about the Fund’s redemption policies.The following information supplements the information regarding share redemptions in the Prospectus: Suspension of Redemption Privileges and Postponement of Payment.The Fund may suspend redemption privileges or postpone the date of payment (i)during any period that the NYSE is closed for other than customary weekend and holiday closings, or that trading on the NYSE is restricted as determined by the SEC; (ii) during any period when an emergency exists as defined by the rules of the SEC as a result of which it is not reasonably practicable for the Fund to dispose of securities owned by it, or to determine fairly the value of its assets; and (iii) for such other periods as the SEC may permit.The Fund may also suspend or postpone the recordation of the transfer of shares upon the occurrence of any of the foregoing conditions.Any redemption may be more or less than the shareholder’s cost depending on the market value of the securities held by the Fund.No charge is made by the Fund for redemptions other than the possible charge for wiring redemption proceeds, and the assessment of a CDSC on certain redemptions of Fund shares occurring within one year following the issuance of such shares.For information on the CDSCs that apply to purchases of Class C shares and to certain purchases of Class A shares, see “Redeeming Shares – Contingent Deferred Sales Charges” in the Prospectus. Involuntary Redemptions.In addition to the situations described in the Prospectus under “Redeeming Shares,” the Fund may redeem shares involuntarily to reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder or to collect any charge relating to a transaction effected for the benefit of a shareholder that is applicable to Fund shares as provided in the Prospectus from time to time. Additional Information.Following is additional information regarding certain services and features related to purchases, redemptions and distribution of Fund shares.Investors who have questions about any of this information should call the Fund at 877.244.6235. Reduced Sales Loads.Front-end sales loads on purchases of Class A shares may be reduced under the “Right of Accumulation” or under a “Letter of Intent.”To receive a reduced sales load, you must inform your broker-dealer or the Fund at the time you purchase shares that you qualify for such a reduction.If you do not let your broker-dealer or the Fund know you are eligible for a reduced sales charge, you may not receive the discount to which you are otherwise entitled. You may use the “Right of Accumulation” to reduce your sales load.Under the “Right of Accumulation,” you may combine the current net asset value of your existing Class A shares of the Fund with the amount of any current purchases in order to take advantage of the reduced sales loads with higher amounts of investment in the Fund. Purchases made pursuant to a “Letter of Intent” may also be eligible for the reduced sales loads.In a Letter of Intent, the investor expresses his or her intention, in writing, to invest a certain amount over a specified period of time. The Fund will then apply to each of the investor’s periodic investments the reduced sales load that would apply to the total amount stated in the Letter of Intent.The minimum initial investment under a Letter of Intent is $100,000.If not stated otherwise in the Letter of Intent, the amount of shares you purchase in the Fund during the thirteen (13) months following the signing of the Letter of Intent qualify for the reduced sales load.The reduced sales load will not apply to purchases in the Fund made more than 90 days prior to the signing of the Letter of Intent.During the term of your Letter of Intent, the Transfer Agent will hold in escrow shares representing the highest applicable sales load for the Fund each time you make a purchase.Any shares you redeem during that period will count against your total amount stated in your Letter of Intent.If, by the end of the term of the Letter of Intent, you have purchased all the shares you committed to purchase in the Letter of Intent, the escrowed shares will be released to you.If you have not purchased all the shares you committed to purchase in the Letter of Intent, your escrowed shares will be redeemed in an amount equal to the sales load that would apply if you had purchased the actual amount in your account all at once.Any escrowed shares not needed to satisfy that sales load would be released to you. -27- Shareholders may include the value of certain related accounts, including accounts held by their spouse and children under the age of 21, family trust accounts of the investor and other accounts held by the investor to determine the applicable sales load and for purposes of the Right of Accumulation and Letter of Intent privileges.These privileges apply even if your related accounts are opened at different brokerage firms, so it is important to let your broker-dealer(s) or the Transfer Agent know about all your accounts that may be combined.To verify eligibility for a reduced sales load, your broker-dealer or the Fund may require that you submit copies of account statements to substantiate requests for Right of Accumulation and Letter of Intent privileges. Class A shares may be sold at net asset value, without a sales charge, to current and retired officers and Trustees of the Trust; to clients (including custodial, agency, advisory and trust accounts) and current and retired officers and employees of the Adviser; to officers and employees of Matrix; to persons associated with law firms, consulting firms and others providing services to the Trust; and to such persons’ spouses, parents, siblings and lineal descendants and their beneficial accounts. Such shares may also be issued at net asset value (1)in connection with the merger (or similar transaction) of an investment company (or series or class thereof) or personal holding company with the Fund (or class thereof), and (2)to investment advisers, financial planners or other intermediaries who place trades for their own accounts or the accounts of their clients and who charge a management, consulting or other fee for their services;and to clients of such investment advisers, financial planners or other intermediaries who place trades for their own accounts if the accounts are linked to the master account of such investment adviser, financial planner or other intermediary on the books and records of the broker or agent.The Trust may also determine to sell Class A shares to retirement and deferred compensation plans and trusts used to fund those plans, including, but not limited to, those defined in Section 401(a), 403(b) or 457 of the Code and “rabbi trusts”.A “rabbi trust” is a type of grantor trust created by an employer to hold assets for the future payment of nonqualified executive benefit plans.Sales charges generally are waived in the foregoing cases because either (i)there is no sales effort involved in the sale of shares; or (ii)the investor is paying a fee (other than the sales charge) to the broker-dealer or other financial intermediary or adviser involved in the sale. Transfer of Registration. To transfer shares to another owner, send a written request to the Fund at 360 Funds, 4520 Main Street, Suite 1425, Kansas City, MO 64111.Your request should include the following:(1) the Fund name and existing account registration; (2) signature(s) of the registered owner(s) exactly as the signature(s) appear(s) on the account registration; (3)the new account registration, address, social security or taxpayer identification number, and how dividends and capital gains are to be distributed; (4)signature guarantees (See the Prospectus under the heading “Redeeming Shares - Signature Guarantees”); and (5)any additional documents that are required for transfer by corporations, administrators, executors, trustees, guardians, etc.If you have any questions about transferring shares, call or write the Fund. Mailing Shareholder Communications.Accounts having the same mailing address may consent in writing to sharing a single mailing of shareholder reports, proxy statements (but each such shareholder would receive his/her own proxy) and other Fund literature. Plan under Rule 12b-1.As discussed in the “Management and Administration – Distributor” section above, the Fund has adopted a Distribution Plan (“Plan”) pursuant to Rule 12b-1 of the 1940 Act for the Fund.Under the Plan, the Fund may pay for services related to the distribution of shares of the Fund with up to 1.00% of the Fund’s assets on an annual basis for Class C shares and up to 0.25% of the Fund’s assets on an annual basis for Class A shares.The Trustees will take into account the expenditures for purposes of reviewing operations under the Plan and in connection with their annual consideration of renewal of the Plan.The Distributor has indicated that it expects its expenditures to include, without limitation: (a)the printing and mailing of Fund prospectuses, statements of additional information, any supplements thereto and shareholder reports for prospective shareholders with respect to shares of the Fund; (b)those relating to the development, preparation, printing and mailing of advertisements, sales literature and other promotional materials describing and/or relating to shares of the Fund; (c)obtaining information and providing explanations to wholesale and retail distributors of contracts regarding Fund investment objectives and policies and other information about the Fund, including the performance of the Fund; (d)training sales personnel regarding the shares of the Fund; and (e)financing any activity that the Distributor determines is primarily intended to result in the sale of Fund shares.Under the Plan, the Distributor is compensated regardless of its out-of-pocket expenditures.The Fund does not participate in any joint distribution activities with other investment companies nor is the Fund aware of any interested person of the Fund or any director who is not an interested person of the Fund having any direct or indirect financial interest in the Plan or related agreements. -28- Dealers.The Distributor, at its expense, may provide additional compensation in addition to dealer discounts and brokerage commissions to dealers in connection with sales of shares of the Fund.Compensation may include financial assistance to dealers in connection with conferences, sales or training programs for their employees, seminars for the public, advertising campaigns regarding the Fund, and/or other dealer-sponsored special events, to the extent permitted under applicable law and the rules and regulations of the FINRA.None of the aforementioned compensation is paid directly by the Fund or its shareholders although the Distributor may use a portion of the payment it receives under the Distribution Plan to pay these expenses. Additional Information About Redemptions. The right to redeem shares of the Fund can be suspended and the payment of the redemption price deferred when the NYSE is closed (other than for customary weekend and holiday closings), during periods when trading on the NYSE is restricted as determined by the SEC, or during any emergency, as determined by the SEC, that makes it impracticable for the Fund to dispose of its securities or value its assets, or during any other period permitted by order of the SEC for the protection of investors. Due to the high cost of maintaining small accounts, the Trust reserves the right to redeem accounts with balances of less than $1,000.00. Prior to such a redemption, shareholders will be given 60 days’ written notice to make an additional purchase. However, no such redemption would be required by the Trust if the cause of the low account balance was a reduction in the net asset value of shares.No CDSC will be imposed with respect to such involuntary redemptions. The Fund does not intend, under normal circumstances, to redeem its securities by payment in kind.It is possible, however, that conditions may arise in the future that would, in the opinion of the Trustees, make it undesirable for the Fund to pay for all redemptions in cash.In such a case, the Trustees may authorize payment to be made in readily marketable portfolio securities of the Fund.Securities delivered in payment of redemptions would be valued at the same value assigned to them in computing the net asset value per share.Shareholders receiving them would incur brokerage costs when these securities are sold. NET ASSET VALUE The net asset value and net asset value per share of the Fund normally is determined at the time regular trading closes on the NYSE (currently 4:00 p.m., New York time, Monday through Friday), except on business holidays when the NYSE is closed.The NYSE recognizes the following holidays:New Year’s Day, Martin Luther King, Jr. Day, President’s Day, Good Friday, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day and Christmas Day.Any other holiday recognized by the NYSE will be considered a business holiday on which the net asset value of shares of the Fund will not be calculated. In computing the Fund’s net asset value, all liabilities incurred or accrued are deducted from its net assets.The resulting net assets are divided by the number of shares of the Fund outstanding at the time of the valuation and the result is the net asset value per share of the Fund. The pricing and valuation of portfolio securities is determined in good faith in accordance with procedures established by, and under the direction of, the Trustees.Values are determined according to accepted accounting practices and all laws and regulations that apply.Using methods approved by the Trustees, the assets of the Fund are valued as follows: · Securities that are listed on a securities exchange are valued at the last quoted sales price at the time the valuation is made.Price information on listed securities is taken from the exchange where the security is primarily traded by the Fund. · Securities that are listed on an exchange and that are not traded on the valuation date are valued at the bid price. -29- · Unlisted securities for which market quotations are readily available are valued at the latest quoted sales price, if available, at the time of valuation, otherwise, at the latest quoted bid price. · Temporary cash investments with maturities of 60 days or less will be valued at amortized cost, which approximates market value. · Securities for which no current quotations are readily available are valued at fair value as determined in good faith using methods approved by the Trustees.Securities may be valued on the basis of prices provided by a pricing service when such prices are believed to reflect the fair market value of such securities. · Securities may be valued on the basis of prices provided by a pricing service when such prices are believed to reflect the fair value of such securities. Subject to the provisions of the Trust Instrument, determinations by the Trustees as to the direct and allocable liabilities of the Fund and the allocable portion of any general assets are conclusive.As described in the Prospectus, the Adviser is responsible for notifying the Trustees or the Trust’s Fair Value Committee when it believes that fair value pricing is required for a particular security.The Trust has adopted Fair Value Pricing procedures and instructions that apply to investments by the Fund in restricted securities and warrants (“Restricted Securities”) through purchases of privately-offered securities of publicly traded companies located or doing business primarily in China.A description of these procedures and instructions is included in the Prospectus and is incorporated herein by reference.As explained in the Prospectus, because the Fund’s fair valuing of Restricted Securities is a determination of the amount that the owner might reasonably expect to receive for them upon their current sale, the Fund is subject to the risk that the Fund’s fair valued prices are not accurate, and that the fair value price is not reflective of the value the Fund will receive upon a sale of the security. ADDITIONAL TAX INFORMATION The following summarizes certain additional tax considerations generally affecting the Fund and its shareholders that are not described in the Prospectus.No attempt is made to present a detailed explanation of the tax treatment of the Fund or its shareholders.The discussions here and in the Prospectus are not intended as a substitute for careful tax planning and are based on tax laws and regulations that are in effect on the date hereof; such laws and regulations may be changed by legislative, judicial or administrative action.Investors are advised to consult their tax advisors with specific reference to their own tax situations. The Fund, and any other series of the Trust, will be treated as a separate corporate entity under the Internal Revenue Code of 1986, as amended (the “Code”), and intends to qualify or remain qualified as a regulated investment company under Subchapter M of the Code.At least 90% of the gross income of the Fund must be derived from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stocks, securities or foreign currencies, and other income derived with respect to the Fund’s business of investing in such stock, securities or currencies.Any income derived by the Fund from a partnership or trust is treated as derived with respect to the Fund’s business of investing in stock, securities or currencies only to the extent that such income is attributable to items of income that would have been qualifying income if realized by the Fund in the same manner as by the partnership or trust. An investment company may not qualify as a regulated investment company for any taxable year unless it satisfies certain requirements with respect to the diversification of its investments at the close of each quarter of the taxable year.In general, at least 50% of the value of its total assets must be represented by cash, cash items, government securities, securities of other regulated investment companies, and other securities that, with respect to any one issuer, do not represent more than 5% of the total assets of the fund nor more than 10% of the outstanding voting securities of such issuer.In addition, not more than 25% of the value of the fund’s total assets may be invested in the securities (other than government securities or the securities of other regulated investment companies) of any one issuer.The Fund intends to satisfy all requirements on an ongoing basis for continued qualification as a regulated investment company. The 2003 Jobs and Growth Tax Relief Reconciliation Act reduced the federal tax rate on most dividends paid by U.S. corporations to individuals after December 31, 2002.These qualifying corporate dividends are taxable at long-term capital gains tax rates.The long-term capital gains rate for individual taxpayers is currently at a maximum rate of 15% for transaction occurring prior to January 1, 2013 and 20% for those occurring after December 31, 2012, unless current applicable capital gains rates are changed by Congress.Under current law, the application of the long-term capital gains rates to qualifying corporate dividends will expire for tax years beginning after December 31, 2012, after which such dividends would return to being taxed at ordinary income rates.Some, but not all, of the dividends paid by the Fund may be taxable at the reduced long-term capital gains tax rate for individual shareholders.If the Fund designates a dividend as qualified dividend income, it generally will be taxable to individual shareholders at the long-term capital gains tax rate, provided certain holding period requirements are met. -30- Taxable dividends paid by the Fund to corporate shareholders will be taxed at corporate income tax rates.Corporate shareholders may be entitled to a dividends received deduction (“DRD”) for a portion of the dividends paid and designated by the Fund as qualifying for the DRD. If the Fund designates a dividend as a capital gains distribution, it generally will be taxable to shareholders as long-term capital gains, regardless of how long the shareholders have held their Fund shares or whether they received in cash or reinvested in additional shares.All taxable dividends paid by the Fund other than those designated as qualified dividend income or capital gains distributions will be taxable as ordinary income to shareholders, whether received in cash or reinvested in additional shares.To the extent the Fund engages in increased portfolio turnover, short-term capital gains may be realized, and any distribution resulting from such gains will be considered ordinary income for federal tax purposes. Each series of the Trust, including the Fund, will designate (1) any dividend of qualified dividend income as qualified dividend income; (2) any tax-exempt dividend as an exempt-interest dividend; (3) any distribution of long-term capital gains as a capital gain dividend; and (4) any dividend eligible for the corporate dividends received deduction as such in a written notice mailed to shareholders within 60 days after the close of the series’ taxable year.Shareholders should note that, upon the sale or exchange of series shares, if the shareholder has not held such shares for at least six months, any loss on the sale or exchange of those shares will be treated as long-term capital loss to the extent of the capital gain dividends received with respect to the shares. A 4% nondeductible excise tax is imposed on regulated investment companies that fail to currently distribute an amount equal to specified percentages of their ordinary taxable income and capital gain net income (excess of capital gains over capital losses).The Fund intends to make sufficient distributions or deemed distributions of its ordinary taxable income and any capital gain net income prior to the end of each calendar year to avoid liability for this excise tax. If for any taxable year the Fund does not qualify for the special federal income tax treatment afforded regulated investment companies, all of its taxable income will be subject to federal income tax at regular corporate rates (without any deduction for distributions to its shareholders).In such event, dividend distributions (whether or not derived from interest on tax-exempt securities) would be taxable as qualified dividends to individual shareholders to the extent of the Fund’s current and accumulated earnings and profits, and would be eligible for the dividends received deduction for corporations. The Fund will be required, in certain cases, to withhold and remit to the U.S. Treasury a percentage equal to the fourth lowest tax rate for unmarried individuals (presently 28% for 2012) of taxable dividends or of gross proceeds realized upon sale paid to shareholders who have failed to provide a correct tax identification number in the manner required, or who are subject to withholding by the Internal Revenue Service for failure to include properly on their return payments of taxable interest or dividends, or who have failed to certify to the Fund that they are not subject to backup withholding when required to do so, or that they are “exempt recipients.” Depending upon the extent of the Fund’s activities in states and localities in which its offices are maintained, in which its agents or independent contractors are located, or in which it is otherwise deemed to be conducting business, the Fund may be subject to the tax laws of such states or localities.In addition, in those states and localities that have income tax laws, the treatment of the Fund and its shareholders under such laws may differ from their treatment under federal income tax laws. -31- Dividends paid by the Fund to non-U.S. shareholders may be subject to U.S. withholding tax at the rate of 30% unless reduced by treaty (and the shareholder files a valid Internal Revenue Service Form W-8BEN with the Fund certifying foreign status and treaty eligibility) or the non-U.S. shareholder files an Internal Revenue Service Form W-8ECI with the Fund certifying that the investment to which the distribution relates is effectively connected to a United States trade or business of such non-U.S. shareholder (and, if certain tax treaties apply, is attributable to a United States permanent establishment maintained by such non-U.S. shareholder).The Fund may elect not to withhold the applicable withholding tax on any distribution representing a capital gain dividend to a non-U.S. shareholder. On March 30, 2010, President Obama signed into law the Health Care and Education Reconciliation Act of 2010. This act will require certain individuals, estates and trusts to pay a 3.8% Medicare surtax on “net investment income” including, among other things, dividends and proceeds of sale in respect of securities like Fund shares, subject to certain exceptions. This surtax will apply for taxable years beginning after December 31, 2012. Prospective investors should consult with their own tax advisors regarding the effect, if any, of the Health Care and Education Reconciliation Act of 2010 on their ownership and disposition of the shares. The Fund will send shareholders information each year on the tax status of dividends and distributions.A dividend or capital gains distribution paid shortly after shares have been purchased, although in effect a return of investment, is subject to federal income taxation.Dividends from net investment income, along with capital gains, will be taxable to shareholders, whether received in cash or Fund shares and no matter how long the shareholder has held Fund shares, even if they reduce the net asset value of shares below the shareholder’s cost and thus, in effect, result in a return of a part of the shareholder’s investment. ADDITIONAL INFORMATION ON PERFORMANCE From time to time, the total return of the Fund may be quoted in advertisements, sales literature, shareholder reports, or other communications to shareholders.The “average annual total return” of the Fund refers to the average annual compounded rate of return over the stated period that would equate an initial investment in that Fund at the beginning of the period to its ending redeemable value, assuming reinvestment of all dividends and distributions and deduction of all recurring charges, other than charges and deductions that may be imposed under the Fund’s contracts.Performance figures will be given for the recent one, five or ten year periods or for the life of the Fund if it has not been in existence for any such periods.When considering “average annual total return” figures for periods longer than one year, it is important to note that the Fund’s annual total return for any given year might have been greater or less than its average for the entire period.“Cumulative total return” represents the total change in value of an investment in the Fund for a specified period (again reflecting changes in Fund share prices and assuming reinvestment of Fund distributions). The Fund’s performance may be compared in advertisements, sales literature, shareholder reports and other communications to the performance of other mutual funds having similar objectives or to standardized indices or other measures of investment performance, including indices that are generally considered to be representative of the performance of Chinese companies.The Fund may also measure its performance against the S&P 500 Index.Comparative performance may also be expressed by reference to a ranking prepared by a mutual fund monitoring service or by one or more newspapers, newsletters or financial periodicals.The Fund may also occasionally cite statistics to reflect its volatility and risk.The Fund may also compare its performance to other published reports of the performance of unmanaged portfolios of companies.The performance of such unmanaged portfolios generally does not reflect the effects of dividends or dividend reinvestment.The Fund may also compare its performance to other reports of the performance of managed accounts of the Adviser.Of course, there can be no assurance the Fund will experience the same results.Performance comparisons may be useful to investors who wish to compare the Fund’s past performance to that of other mutual funds and investment products.Of course, past performance is not a guarantee of future results. Advertisements that compare the Fund’s performance to similar funds or portfolios using certain indices, reporting services, and financial publications may include the following: -32- ·Lipper Analytical Services, Inc. ranks funds in various fund categories by making comparative calculations using total return.Total return assumes the reinvestment of all capital gains distributions and income dividends and takes into account any change in net asset value over a specific period of time. ·Morningstar, Inc., an independent rating service, is the publisher of the bi-weekly Mutual Fund Values.Mutual Fund Values rates more than 1,000 NASDAQ-listed mutual funds of all types according to their risk-adjusted returns.The maximum rating is five stars, and ratings are effective for two weeks. Investors may use such indices in addition to the Prospectus to obtain a more complete view of the Fund’s performance before investing.Of course, when comparing the Fund’s performance to any index, factors such as composition of the index and prevailing market conditions should be considered in assessing the significance of such comparisons.When comparing funds using reporting services, or total return, investors should take into consideration any relevant differences in funds such as permitted portfolio compositions and methods used to value portfolio securities and to compute offering price.Advertisements and other sales literature for the Fund may quote total returns that are calculated on non-standardized base periods.The total returns represent the historic change in the value of an investment in the Fund based on monthly reinvestment of dividends over a specified period of time. From time to time the Fund may include in advertisements and other communications charts and illustrations relating to inflation and the effects of inflation on the dollar, including the purchasing power of the dollar at various rates of inflation.The Fund may also disclose from time to time information about its portfolio allocation and holdings at a particular date (including ratings of securities assigned by independent rating services such as Standard & Poor’s Rating Service and Moody’s Investors Service, Inc.).The Fund may also depict the historical performance of the securities in which the Fund may invest over periods reflecting a variety of market or economic conditions either alone or in comparison with alternative investments, performance indices of those investments or economic indicators.The Fund may also include in advertisements and in materials furnished to present and prospective shareholders statements or illustrations relating to the appropriateness of types of securities and/or mutual funds that may be employed to meet specific financial goals, such as saving for retirement, children’s education or other future needs. FINANCIAL STATEMENTS The audited financial statements for the fiscal year ended April 30, 2012, including the financial highlights appearing in the Annual Report to shareholders, for the Fund are incorporated by reference and made a part of this document. -33- APPENDIX A – DESCRIPTION OF RATINGS The Fund may acquire from time to time debt securities as described in the Prospectus and this SAI.The Fund is not restricted with respect to yield, maturity or credit quality of any debt securities, so that the Fund may purchase debt securities that are of high quality “investment grade” (“Investment-Grade Debt Securities”) or of lower quality with significant risk characteristics (e.g., “junk bonds”).The various ratings used by the nationally recognized securities rating organizations (each a “NRSRO”) are described below. A rating by a NRSRO represents the organization’s opinion as to the credit quality of the security being rated.However, the ratings are general and are not absolute standards of quality or guarantees as to the creditworthiness of an issuer.Consequently, the Adviser believes that the quality of Investment-Grade Debt Securities in which the Fund may invest should be continuously reviewed and that individual analysts give different weightings to the various factors involved in credit analysis.A rating is not a recommendation to purchase, sell or hold a security, because it does not take into account market value or suitability for a particular investor.When a security has received a rating from more than one NRSRO, each rating is evaluated independently.Ratings are based on current information furnished by the issuer or obtained by the NRSROs from other sources that they consider reliable.Ratings may be changed, suspended or withdrawn as a result of changes in or unavailability of such information, or for other reasons. STANDARD & POOR’S® RATINGS SERVICES.The following summarizes the highest four ratings used by Standard & Poor’s Ratings Services (“S&P”), a division of McGraw-Hill Companies, Inc., for bonds that are deemed to be Investment-Grade Debt Securities by the Adviser: AAA – This is the highest rating assigned by S&P to a debt obligation and indicates an extremely strong capacity of the obligor to meet its financial commitment on the obligation. AA – Debt rated AA differs from AAA issues only in a small degree.The obligor’s capacity to meet its financial commitment on the obligation is very strong. A – Debt rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher-rated categories.However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB – Debt rated BBB exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. To provide more detailed indications of credit quality, the AA, A and BBB ratings may be modified by the addition of a plus or minus sign to show relative standing within these major rating categories. Bonds rated BB, B, CCC, CC and C are not considered by the Adviser to be Investment-Grade Debt Securities and are regarded as having significant speculative characteristics.BB indicates the lowest degree of speculation and C the highest degree of speculation.While such bonds may have some quality and protective characteristics, these may be outweighed by large uncertainties or major risk exposures to adverse conditions. Commercial paper rated A-1 by S&P indicates that the degree of safety regarding timely payment is strong.Those issues determined to possess extremely strong safety characteristics are denoted A-1+.Capacity for timely payment on commercial paper rated A-2 is satisfactory, but the relative degree of safety is not as high as for issues designated A-1. The rating SP-1 is the highest rating assigned by S&P to short term notes and indicates strong capacity to pay principal and interest.An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation.The rating SP-2 indicates a satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes.The rating SP-3 indicates a speculative capacity to pay principal and interest. -34- MOODY’S INVESTOR SERVICE, INC.The following summarizes the highest four ratings used by Moody’s Investors Service, Inc. (“Moody’s”) for fixed-income obligations with an original maturity of one year or more, which are deemed to be Investment-Grade Securities by the Adviser: Aaa– Bond obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa– Bond obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A– Bond obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa – Bond obligations rated Baa are subject to moderate credit risk.They are considered medium-grade and as such may possess certain speculative characteristics. Obligations that are rated Ba, B, Caa, Ca or C by Moody’s are not considered “Investment-Grade Debt Securities” by the Adviser.Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk.Obligations rated B are considered speculative and are subject to high credit risk.Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Note: Moody’s appends numerical modifiers 1, 2 and 3 to each generic rating classification from Aa through Caa.The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Short-Term Ratings. Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations.Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments.Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1 – Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 – Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 – Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP – Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. U.S. Municipal Short-Term Debt And Demand Obligation Ratings. Short-Term Debt Ratings.There are three rating categories for short-term municipal obligations that are considered investment grade.These ratings are designated as Municipal Investment Grade (MIG) and are divided into three levels - MIG 1 through MIG 3.In addition, those short-term obligations that are of speculative quality are designated SG, or speculative grade.MIG ratings expire at the maturity of the obligation. MIG 1 – This designation denotes superior credit quality.Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. -35- MIG 2 – This designation denotes strong credit quality.Margins of protection are ample, although not as large as in the preceding group. MIG 3 – This designation denotes acceptable credit quality.Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG – This designation denotes speculative-grade credit quality.Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings.In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned; a long or short-term debt rating and a demand obligation rating.The first element represents Moody’s evaluation of the degree of risk associated with scheduled principal and interest payments.The second element represents Moody’s evaluation of the degree of risk associated with the ability to receive purchase price upon demand (“demand feature”), using a variation of the MIG rating scale, the Variable Municipal Investment Grade or VMIG rating. When either the long- or short-term aspect of a VRDO is not rated, that piece is designated NR, e.g., Aaa/NR or NR/VMIG 1. VMIG rating expirations are a function of each issue’s specific structural or credit features. VMIG1 – This designation denotes superior credit quality. Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2 – This designation denotes strong credit quality.Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3 – This designation denotes acceptable credit quality.Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG – This designation denotes speculative-grade credit quality.Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. FITCH RATINGS. The following summarizes the highest four ratings used by Fitch, Inc. (“Fitch”): Long-Term Ratings. AAA – Highest credit quality.The rating AAA denotes that the lowest expectation of credit risk.They are assigned only in case of exceptionally strong capacity for timely payment of financial commitments.This capacity is highly unlikely to be adversely affected by foreseeable events. AA – Very high credit quality.The rating AA denotes a very low expectation of credit risk.They indicate very strong capacity for timely payment of financial commitments.This capacity is not significantly vulnerable to foreseeable events. A – High credit quality.The rating A denotes a low expectation of credit risk.The capacity for timely payment of financial commitments is considered strong.This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher rating. BBB – Good credit quality.The rating BBB indicates that there is currently a low expectation of credit risk.The capacity for timely payment of financial commitments is considered adequate, but adverse changes in circumstances and in economic conditions are more likely to impair this capacity.This is the lowest investment grade category. -36- Long-term securities rated below BBB by Fitch are not considered by the Adviser to be investment-grade securities.Securities rated BB and B are regarded as speculative with regard to a possible credit risk developing.BB is considered speculative and B is considered highly speculative.Securities rated CCC, CC and C are regarded as a high default risk.A rating CC indicates that default of some kind appears probable, while a rating C signals imminent default.Securities rated DDD, D and D indicate a default has occurred. Short-Term Ratings. F1 – Highest credit quality.The rating F1 indicates the strongest capacity for timely payment of financial commitments; may have an added (+) to denote any exceptionally strong credit feature. F2 – Good credit quality.The rating F2 indicates a satisfactory capacity for timely payment of financial commitment, but the margin of safety is not as great as in the case of the higher ratings. F3 – Fair credit quality.The rating F3 indicates the capacity for timely payment of financial commitments is adequate; however, near-term adverse changes could result in a reduction to non-investment grade. B – Speculative.The rating B indicates minimal capacity for timely payment of financial commitments, plus vulnerability to near-term adverse changes in financial and economic conditions. Short-term rates B, C and D by Fitch are considered by the Adviser to be below investment-grade securities.Short-term securities rated B are considered speculative, securities rated C have a high default risk and securities rated D denote actual or imminent payment default. (+) or (-) suffixes may be appended to a rating to denote relative status within major rating categories.Such suffixes are not added to long-term ratings “AAA” category or to the categories below “CCC”, nor to short-term ratings other than “F1”.The suffix “NR” indicates that Fitch does not publicly rate the issuer or issue in question. While the foregoing descriptions of the ratings systems used by the Adviser distinguish between “Investment-Grade Debt Securities” and more speculative debt securities, as stated above the Fund is not limited with respect to the yield, maturity or credit quality of the debt securities in which it invests.Accordingly, the Fund’s portfolio may be invested in Investment-Grade Debt Securities or debt securities that are not Investment-Grade Debt Securities in any proportion. -37- APPENDIX B – PROXY VOTING POLICIES The following proxy voting policies are provided: the Trust’s Proxy Voting and Disclosure Policy and the Adviser’s Proxy Voting and Disclosure Policy. (1)PROXY VOTING AND DISCLOSURE POLICY FOR 360 FUNDS I. Introduction Effective April 14, 2003, the SEC adopted rule and form amendments under the Securities Act of 1933, the Securities Act of 1934, and the Investment Company Act of 1940 (“Investment Company Act”) to require registered management investment companies to provide disclosure about how they vote proxies for their portfolio securities (collectively, the rule and form amendments are referred to herein as the “IC Amendments”). The IC Amendments require that the Trust and the Fund disclose the policies and procedures used to determine how to vote proxies for portfolio securities.The IC Amendments also require the Fund to file with the SEC and to make available to their shareholders the specific proxy votes cast for portfolio securities. This Proxy Voting and Disclosure Policy (“Policy”) is designed to ensure that the Fund complies with the requirements of the IC Amendments, and otherwise fulfills its obligations with respect to proxy voting, disclosure, and recordkeeping.The overall goal is to ensure that the Fund’s proxy voting is managed in an effort to act in the best interests of its shareholders.While decisions about how to vote must be determined on a case-by-case basis, proxy voting decisions will be made considering these guidelines and following the procedures recited herein. II. Specific Proxy Voting Policies and Procedures A. General The Trust’s Board of Trustees (“Board”) believes that the voting of proxies is an important part of portfolio management as it represents an opportunity for shareholders to make their voices heard and to influence the direction of a company.The Trust and the Fund are committed to voting corporate proxies in the manner that best serves the interests of the Fund’s shareholders. B. Delegation to Fund’s Adviser The Board believes that the Adviser, as the Funds’ investment adviser, is in the best position to make individual voting decisions for the Fund consistent with this Policy.Therefore, subject to the oversight of the Board, the Adviser is hereby delegated the following duties: to make the proxy voting decisions for the Fund; and to assist the Fund in disclosing the Fund’s proxy voting record as required by Rule 30b1-4 under the Investment Company Act, including providing the following information for each matter with respect to which the Fund was entitled to vote: (a)information identifying the matter voted on; (b)whether the matter was proposed by the issuer or by a security holder; (c) whether and how the Fund cast its vote; and (d)whether the Fund cast its vote for or against management. The Board, including a majority of the independent trustees of the Board, shall approve the Adviser’s Proxy Voting and Disclosure Policy (“Adviser’s Voting Policy”) as it relates to the Fund.The Board shall also approve any material changes to the Adviser’s Voting Policy no later than four (4) months after adoption by Adviser. -38- C. Conflicts In cases where a matter with respect to which the Fund is entitled to vote presents a conflict between the interest of the Fund’s shareholders, on the one hand, and those of the Fund’s investment adviser, principal underwriter or an affiliated person of the Fund, its investment adviser or principal underwriter, on the other hand, the Fund shall always vote in the best interest of the Fund’s shareholders.For purposes of this Policy a vote shall be considered in the best interest of the Fund’s shareholders (i) when a vote is cast consistent with a specific voting policy as set forth in the Adviser’s Voting Policy, provided such specific voting policy was approved by the Board or (ii) when a vote is cast consistent with the decision of the Trust’s Proxy Voting Committee (as defined below). III. Fund Disclosure A. Disclosure of Fund Policies and Procedures With Respect to Voting Proxies Relating to Portfolio Securities The Fund shall disclose this Policy, or a description of the policies and procedures of this Policy, to its shareholders in its Statement of Additional Information (“SAI”) on Form N-1A.The Fund will notify shareholders in the SAI and the Fund’s shareholder reports that a description of this Policy is available upon request, without charge, by calling a specified toll-free telephone number, by reviewing the Fund’s website, if applicable, and by reviewing filings available on the SEC’s website at http://www.sec.gov.The Fund will send this description of the Fund’s Policy within three business days of receipt of any shareholder request, by first-class mail or other means designed to ensure equally prompt delivery. B. Disclosure of the Fund’s Complete Proxy Voting Record In accordance with Rule 30b1-4 of the Investment Company Act, the Fund shall disclose to its shareholders on Form N-PX the Fund’s complete proxy voting record for the twelve month period ended June 30 by no later than August 31 of each year. The Fund shall disclose the following information on Form N-PX for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which to the Fund was entitled to vote: (i) The name of the issuer of the portfolio security; (ii) The exchange ticker symbol of the portfolio security (if available through reasonably practicable means); (iii) The Council on Uniform Security Identification Procedures (“CUSIP”) number for the portfolio security (if available through reasonably practicable means); (iv) The shareholder meeting date; (v) A brief identification of the matter voted on; (vi) Whether the matter was proposed by the issuer or by a security holder; (vii) Whether the Fund cast its vote on the matter; (viii) How the Fund cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (ix) Whether the Fund cast its vote for or against management. The Fund shall make its proxy voting record available to shareholders either upon request or by making available an electronic version on or through the Fund’s website, if applicable.If the Fund discloses its proxy voting record on or through its website, the Fund shall post the information disclosed in the Fund’s most recently filed report on Form N-PX on the website beginning the same day it files such information with the SEC. -39- The Fund shall also include in its annual reports, semi-annual reports and SAI a statement that information regarding how the Fund voted proxies relating to portfolio securities during the most recent twelve-month period ended June 30 is available (1) without charge upon request, by calling a specified toll-free (or collect) telephone number, or (if applicable) on or through the Fund’s website at a specified Internet address; and (2)on the SEC’s website.If the Fund discloses that its proxy voting record is available by calling a toll-free (or collect) telephone number, it shall send the information disclosed in the Fund’s most recently filed report on Form N-PX within three business days of receipt of a request for this information, by first-class mail or other means designed to ensure equally prompt delivery. IV. Recordkeeping The Trust shall keep the following records for a period of at least five years, the first two in an easily accessible place: (i) A copy of this Policy; (ii) Proxy Statements received regarding the Fund’s securities; (iii) Records of votes cast on behalf of the Fund; and (iv) A record of each shareholder request for proxy voting information and the Fund’s response, including the date of the request, the name of the shareholder, and the date of the response. The foregoing records may be kept as part of the Adviser’s records. The Fund may rely on proxy statements filed on the SEC EDGAR system instead of keeping its own copies, and may rely on proxy statements and records of proxy votes cast by the Adviser that are maintained with a third party such as a proxy voting service, provided that an undertaking is obtained from the third party to provide a copy of the documents promptly upon request. V. Proxy Voting Committee A. General The Proxy Voting Committee of the Trust shall be composed entirely of independent trustees of the Board and may be comprised of one or more such independent trustees as the Board may, from time to time, decide.The purpose of the Proxy Voting Committee shall be to determine how the Fund should cast its vote, if called upon by the Board or the Adviser, when a matter with respect to which the Fund is entitled to vote presents a conflict between the interest of the Fund’s shareholders, on the one hand, and those of the Fund’s investment adviser, principal underwriter, or an affiliated person of the Fund, its investment adviser or principal underwriter, on the other hand. B. Powers and Methods of Operation The Proxy Voting Committee shall have all the powers necessary to fulfill its purpose as set forth above and such other powers and perform such other duties as the Board may, from time to time, grant and/or assign the Proxy Voting Committee.The Proxy Voting Committee shall meet at such times and places as the Proxy Voting Committee or the Board may, from time to time, determine.The act of a majority of the members of the Proxy Voting Committee in person, by telephone conference or by consent in writing without a meeting shall be the act of the Proxy Voting Committee.The Proxy Voting Committee shall have the authority to utilize Trust counsel at the expense of the Trust if necessary.The Proxy Voting Committee shall prepare minutes of each meeting and keep such minutes with the Trust’s records.The Proxy Voting Committee shall review this Policy and recommend any changes to the Board as it deems necessary or advisable. -40- VI. Other This Policy may be amended, from time to time; provided, however, that material changes are approved by the Board as provided under Section II(B) above. (2)PROXY VOTING AND DISCLOSURE POLICY FOR MATRIX 360 ADVISOR, LLC PROXY VOTING POLICIES Matrix 360 Advisor, LLC makes every effort to vote proxies in the best interests of its clients.A summary of our proxy voting guidelines is listed below: Directors We generally vote for the proposed director(s) if we are satisfied with the job the directors and management are doing with the company. Compensation Often there are questions regarding compensation.If we are satisfied with the job management is doing and don’t feel the compensation is excessive, we will vote in favor of these proposals. Other Issues Other proposals are reviewed on an individual basis. Matrix 360 Advisor, LLC keeps records of votes cast on its clients’ behalf. -41- PART C FORM N-1A OTHER INFORMATION ITEM 28. Exhibits (a)(1) Agreement and Declaration of Trust (“Trust Instrument”).1 (a)(2) Certificate of Amendment to Agreement and Declaration of Trust.6 (b) By-Laws. 1 (c) Articles III, V, and VI of the Trust Instrument, Exhibit 28(a)(1) hereto, defines the rights of holders of the securities being registered.(Certificates for shares are not issued.) (d) Investment Advisory Agreement between the Registrant and Matrix 360 Advisor, LLC for the USX China Fund.6 (e)(1) Distribution Agreement between the Registrant and Matrix Capital Group, Inc. (“Distributor”) for the Halter Pope USX China Fund. 2 (e)(2) Distribution Agreement between the Registrant and Distributor for the Halter Pope USX China Fund. 4 (f) Not Applicable. (g)(1) Custodian Agreement between Halter Pope USX China Fund and US Bancorp, N.A. 2 (g)(2) Custodian Agreement between Halter Pope USX China Fund and Fifth Third Bank. 4 (h)(1) Investment Company Services Agreement between the Registrant and Matrix 360 Administration, LLC, as Administrator.6 (h)(2) Expense Limitation Agreement between the Registrant and the Adviser.6 (i) Opinion and Consent of Kilpatrick Stockton LLP regarding the legality of securities registered with respect to the Halter Pope USX China Fund. 2 (j) Consent of Independent Registered Public Accounting Firm. (k) Balance Sheet of the Halter Pope USX China Funddated June 7, 2005. 2 (l) Initial Subscription Agreement. 2 (m)(1) Distribution Plan under Rule 12b-1 for the Registrant for the Class C Shares of the Halter Pope USX China Fund. 2 (m)(2) Form of First Amendment to Distribution Plan under Rule 12b-1 for the Registrant for the Class C Shares of the Halter Pope USX China Fund. 3 (m)(3) Form of Distribution Plan under Rule 12b-1 for the Registrant for the Class A Shares of the Halter Pope USX China Fund. 3 (n) Rule 18f-3 Plan. 3 (o) Reserved. (p)(1) Code of Ethics for the Registrant. 2 (p)(2) Code of Ethics for the Adviser.6 (p)(3) Code of Ethics for the Distributor.5 (q) Copy of Powers of Attorney. 6 1 Incorporated herein by reference to Registrant's Registration Statement on Form N-1A filed March 14, 2005. 2 Incorporated herein by reference to Pre-Effective Amendment No. 2 to Registrant’s Registration Statement on Form N-1A filed June 13, 2005. 3 Incorporated herein by reference to Post-Effective Amendment No. 1 to Registrant’s Registration Statement on Form N-1A filed July 22, 2005. 4 Incorporated herein by reference to Post-Effective Amendment No. 5 to Registrant’s Registration Statement on Form N-1A filed December 31, 2007. 5 Incorporated herein by reference to Post-Effective Amendment No. 6 to Registrant’s Registration Statement on Form N-1A filed August 21, 2008. 6 Incorporated herein by reference to Post-Effective Amendment No. 11 to Registrant’s Registration Statement on Form N-1A filed August 26, 2011. ITEM 29. Persons Controlled by or Under Common Control with the Registrant No person is controlled by or under common control with the Registrant. ITEM 30. Indemnification Under Delaware law, Section 3817 of the Treatment of Delaware Statutory Trusts empowers Delaware business trusts to indemnify and hold harmless any trustee or beneficial owner or other person from and against any and all claims and demands whatsoever, subject to such standards and restrictions as may be set forth in the governing instrument of the business trust.The Registrant's Trust Instrument contains the following provisions: Section 2.Indemnification and Limitation of Liability.The Trustees shall not be responsible or liable in any event for any neglect or wrong-doing of any officer, agent, employee, Manager or Principal Underwriter of the Trust, nor shall any Trustee be responsible for the act or omission of any other Trustee, and, as provided in Section 3 of this Article VII, the Trust out of its assets shall indemnify and hold harmless each and every Trustee and officer of the Trust from and against any and all claims, demands, costs, losses, expenses, and damages whatsoever arising out of or related to such Trustee's performance of his or her duties as a Trustee or officer of the Trust; provided that nothing herein contained shall indemnify, hold harmless or protect any Trustee or officer from or against any liability to the Trust or any Shareholder to which he or she would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his or her office. Section 3.Indemnification. (a)Subject to the exceptions and limitations contained in Subsection (b) below: (i)every person who is, or has been, a Trustee or an officer, employee or agent of the Trust (including any individual who serves at its request as director, officer, partner, trustee or the like of another organization in which it has any interest as a shareholder, creditor or otherwise) (“Covered Person”) shall be indemnified by the Trust or the appropriate Series to the fullest extent permitted by law against liability and against all expenses reasonably incurred or paid by him in connection with any claim, action, suit or proceeding in which he becomes involved as a party or otherwise by virtue of his being or having been a Covered Person and against amounts paid or incurred by him in the settlement thereof; and (ii)as used herein, the words “claim,” “action,” “suit,” or “proceeding” shall apply to all claims, actions, suits or proceedings (civil, criminal or other, including appeals), actual or threatened, and the words “liability” and “expenses” shall include, without limitation, attorneys, fees, costs, judgments, amounts paid in settlement, fines, penalties and other liabilities. (b)No indemnification shall be provided hereunder to a Covered Person: (i)who shall have been adjudicated by a court or body before which the proceeding was brought (A) to be liable to the Trust or its Shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office, or (B) not to have acted in good faith in the reasonable belief that his action was in the best interest of the Trust; or (ii)in the event the matter is not adjudicated by a court or other appropriate body, unless there has been a determination that such Covered Person did not engage in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office: by at least a majority of those Trustees who are neither Interested Persons of the Trust nor are parties to the matter based upon a review of readily available facts (as opposed to a full trial-type inquiry), or by written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry). (c)The rights of indemnification herein provided may be insured against by policies maintained by the Trust, shall be severable, shall not be exclusive of or affect any other rights to which any Covered Person may now or hereafter be entitled, and shall inure to the benefit of the heirs, executors and administrators of a Covered Person. (d)To the maximum extent permitted by applicable law, expenses incurred in defending any proceeding may be advanced by the Trust before the disposition of the proceeding upon receipt of an undertaking by or on behalf of such Covered Person that such amount will be paid over by him to the Trust or applicable Series if it is ultimately determined that he is not entitled to indemnification under this Section; provided, however, that either a majority of the Trustees who are neither Interested Persons of the Trust nor parties to the matter, or independent legal counsel in a written opinion, shall have determined, based upon a review of readily available facts (as opposed to a full trial-type inquiry) that there is reason to believe that such Covered Person will not be disqualified from indemnification under this Section. (e)Any repeal or modification of this Article VII by the Shareholders, or adoption or modification of any other provision of the Declaration or By-laws inconsistent with this Article, shall be prospective only, to the extent that such repeal, or modification would, if applied retrospectively, adversely affect any limitation on the liability of any Covered Person or indemnification available to any Covered Person with respect to any act or omission which occurred prior to such repeal, modification or adoption. In addition, the Registrant has entered into an Investment Advisory Agreement with its Adviser and a Distribution Agreement with its Distributor. These agreements provide indemnification for those entities and their affiliates.The Adviser’s and Distributor’s personnel may serve as trustees and officers of the Trust. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended (the “Act”), may be permitted to trustees, officers and controlling persons of the Registrant by the Registrant pursuant to the Trust Instrument or otherwise, the Registrant is aware that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and, therefore, is unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by trustees, officers or controlling persons of the Registrant in connection with the successful defense of any act, suit or proceeding) is asserted by such trustees, officers or controlling persons in connection with the shares being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issues. ITEM 31. Business and other Connections of the Investment Advisers The descriptions of the Advisers are found under the caption of “Management” in the Prospectus and under the caption “Management and Administration” in the Statement of Additional Information constituting Parts A and B, respectively, of this Registration Statement, which are incorporated by reference herein.The Advisers may provide investment advisory services to other persons or entities other than the Registrant. ITEM 32. Principal Underwriter (a)The principal underwriter and distributor for The USX China Fund is Matrix Capital Group, Inc. Other funds for which this distributor acts as principal underwriter, depositor or investment adviser include AMIDEX Funds, Inc., Congressional Effect Family of Funds, Epiphany Family of Funds and Monteagle Funds. (b)Set forth below is information concerning each Director and Officer of the Distributor. Name and Address Position and Offices With Underwriter Positions and Offices with Registrant Christopher F. Anci 420 Lexington Avenue, Suite 601 New York, NY10170 Chief Executive Officer Trustee, President and Principal Executive Officer Jennifer Sarkany 420 Lexington Avenue, Suite 601 New York, NY 10170 Secretary None David F. Ganley 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19010-1904 Senior Vice President – Mutual Fund Services Chief Compliance Officer, Treasurer & Secretary (c) Not applicable. ITEM 33. Location of Accounts and Records Registrant maintains the records required to be maintained by it under Rules 31a-1(a), 31a-1(b) and 31a-2(a) under the Investment Company Act of 1940 at its principal executive offices at 420 Lexington Avenue, Suite 601, New York, NY10170,except for those records that may be maintained pursuant to Rule 31a-3 at the offices of Registrant's Custodian, Fifth Third Bank, 38 Fountain Square Plaza, Cincinnati, Ohio 45263; and Registrant’s Administrator and Transfer Agent, Matrix 360 Administration, LLC, 630 Fitzwatertown Road, Willow Grove, Pennsylvania 19044. ITEM 34. Management Services None. ITEM 35. Undertakings None. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 14 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City and State of New York on the 28th day of August 2012. The USX China Fund By: /s/ Christopher Anci Christopher Anci, President and Trustee Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 14 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * August 28, 2012 Art Falk, Trustee Date * August 28, 2012 Thomas Krausz, Trustee Date * August 28, 2012 Tom M. Wirtshafter, Trustee Date /s/ Christopher Anci August 28, 2012 Christopher Anci, Trustee and President Date /s/ David Ganley August 28, 2012 David Ganley, Treasurer Date * By: /s/ Christopher Anci August 28, 2012 Christopher Anci, Attorney-in-Fact Date
